EXHIBIT 10.1

 

DATE OF LEASE EXECUTION: February 28, 2006

ARTICLE I.

REFERENCE DATA

1.1  SUBJECTS REFERRED TO:

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1:

LANDLORD:

CambridgePark 125 Realty Corporation, a Delaware corporation

 

MANAGING AGENT:

Spaulding and Slye LLC

 

LANDLORD’S & MANAGING AGENT’S ADDRESS:


Spaulding and Slye LLC

150 CambridgePark Drive

Cambridge, MA 02140

Attn: Chief Financial Officer

 

LANDLORD’S REPRESENTATIVE:

Julie A. Karalis

 

TENANT:

Advanced Magnetics, Inc., a Delaware corporation

 

TENANT’S ADDRESS (FOR NOTICE AND BILLING):

Advanced Magnetics, Inc.

125 CambridgePark Drive

Cambridge, MA 02140

 

TENANT’S REPRESENTATIVE:

Joseph L. Farmer, Esq.

 

BUILDING:

The building located at 125 CambridgePark Drive, Cambridge, Massachusetts.

 

LOT:

The parcel of land on which the Building is located and described in Exhibit A.

 

TENANT’S SPACE:

The space located on the sixth (6th) floor of the Building as shown on Exhibit
B.

 

RENTABLE FLOOR AREA OF THE PREMISES:


Approximately 8,230 square feet

 

 

 

1

 


--------------------------------------------------------------------------------

 

 

 

TOTAL RENTABLE FLOOR AREA OF THE BUILDING:


Approximately 183,920 square feet

 

SCHEDULED TERM COMMENCEMENT DATE:

 

February 27, 2006

 

LEASE TERM OR TERM:

Commencing on the Term Commencement Date as defined in Section 3.1 hereof and
continuing for three (3) years thereafter, plus the partial month at the
beginning of the Term, if any, unless sooner terminated as provided herein.

 

TENANT’S OPTION TO EXTEND:

 

One (1) option to extend for a period of two (2) years as provided in Section
2.3 hereof.

 

ANNUAL RENT:

$22.75 per square foot of Rentable Floor Area of the Premises, or $15,602.71 per
calendar month, for the first year of the Term, plus the partial month at the
beginning of the Term, if any;

 

$23.75 per square foot of Rentable Floor Area of the Premises, or $16,288.54 per
calendar month, for the next year of the Term; and

 

$24.75 per square foot of Rentable Floor Area of the Premises, or $16,974.38 per
calendar month, for the last year of the Original Term;

 

In all cases, proportionally at such rate for any partial month and net of
Tenant’s charges for electrical consumption in the Premises.

 

BASE ANNUAL ELECTRICITY CHARGE:


$1.25 per square foot of Rentable Floor Area of the Premises

 

BASE ANNUAL OPERATING COSTS:


All of Landlord’s Operating Costs, other than Real Estate Taxes, for calendar
year 2006

 

BASE ANNUAL REAL ESTATE TAXES:

 

All of Landlord’s Real Estate Taxes for fiscal year 2006 ending June 30, 2006

 

 

 

2

 


--------------------------------------------------------------------------------

 

 

 

TENANT’S PROPORTIONATE SHARE:


4.47%

 

PERMITTED USES:

Office Uses

 

COMMERCIAL GENERAL LIABILITY INSURANCE:


$1,000,000 bodily injury, property damage for single occurrence; $2,000,000
annual aggregate; $5,000,000 per single occurrence and $5,000,000 per aggregate
of excess or umbrella liability insurance.

 

BROKER:

Spaulding and Slye Colliers International and Cushman & Wakefield of
Massachusetts

 

SECURITY DEPOSIT:

$15,602.71

 

TENANT’S PARKING ACCESS CARDS:


A total of 25 (the “Base Cards”), 8 of which are for spaces located in the lot
behind the Building (the “Blue Lot”) and 17 of which are for spaces located in
the lot behind 100 & 150 CambridgePark Drive (the “Red Lot”); together with 8
additional cards for spaces located in the Red Lot (the “Additional Cards”), at
Tenant’s request, subject to availability, provided that Landlord shall have the
right to terminate any or all of the Additional Cards upon thirty (30) days’
prior notice to Tenant. The Blue Lot and the Red Lot are located substantially
as shown on the Site Plan attached as Exhibit A-1.

 

PARKING CHARGES:

No charge for the Base Cards, and $100 per month for each Additional Card.

 

1.2 EXHIBITS.

The exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as part of this Lease:

 

EXHIBIT A

Description of Lot

 

 

EXHIBIT A-1

Site Plan

 

 

EXHIBIT B

Plan showing Premises.

 

 

EXHIBIT C

Commencement Date Agreement

 

EXHIBIT D

Landlord’s Work

 

 

EXHIBIT E

Landlord’s Services

 

 

EXHIBIT F

Rules and Regulations

 

 

EXHIBIT G

Existing 10% Plans

 

 

 

3

 


--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS


ARTICLE I

REFERENCE DATA

1

 

1.1

SUBJECTS REFERRED TO:

1

 

1.2

EXHIBITS.

3

ARTICLE II

PREMISES AND TERM

6

 

2.1

DESCRIPTION OF PREMISES.

6

 

2.2

TERM.

6

 

2.3

OPTION TO EXTEND.

6

ARTICLE III

CONSTRUCTION

8

 

3.1

TERM COMMENCEMENT DATE.

8

 

3.2

DELIVERY OF PREMISES.

8

 

3.3

PREPARATION OF PREMISES FOR OCCUPANCY.

9

 

3.4

GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION.

9

 

3.5

ALTERATIONS AND ADDITIONS.

9

 

3.6

REPRESENTATIVES.

10

ARTICLE IV

RENT

11

 

4.1

ANNUAL RENT.

11

 

4.2

ANNUAL OPERATING COST ESCALATION.

11

 

4.3

ESTIMATED ANNUAL OPERATING EXPENSE ESCALATION PAYMENT.

14

 

4.4

ELECTRICITY.

15

 

4.5

CHANGE OF FISCAL YEAR.

16

 

4.6

PARKING CHARGES.

16

 

4.7

PAYMENTS.

16

ARTICLE V

LANDLORD’S COVENANTS

16

 

5.1

LANDLORD’S COVENANTS DURING THE TERM.

16

 

5.1.1

Building Services

16

 

5.1.2

Additional Building Services

17

 

5.1.3

Repairs

17

 

5.1.4

Tenant Directory

17

 

5.1.5

Food Service

17

 

5.1.6

Quiet Enjoyment

17

 

5.1.7

Landlord’s Insurance

17

 

5.1.8

Landlord’s Indemnity

17

 

5.2

INTERRUPTIONS.

18

ARTICLE VI

TENANT’S COVENANTS

18

 

6.1

TENANT’S COVENANTS DURING THE TERM.

18

 

6.1.1

Tenant’s Payments

19

 

6.1.2

Repairs and Yielding Up

19

 

6.1.3

Occupancy and Use

19

 

6.1.4

Rules and Regulations

20

 

6.1.5

Safety Appliances

20

 

6.1.6

Assignment and Subletting

20

 

6.1.7

Indemnity

22

 

6.1.8

Tenant’s Insurance

22

 

6.1.9

Tenant’s Worker’s Compensation Insurance

23

 

6.1.10

Landlord’s Right of Entry

23

 

 

 

4

 


--------------------------------------------------------------------------------



 

 

6.1.11

Loading

23

 

6.1.12

Landlord’s Costs

23

 

6.1.13

Tenant’s Property

24

 

6.1.14

Labor or Materialmen’s Liens

24

 

6.1.15

Changes or Additions

24

 

6.1.16

Holdover

24

 

6.1.17

Security

24

 

6.1.18

Tenant Financial Statements

24

ARTICLE VII

DAMAGE AND DESTRUCTION; CONDEMNATION

24

 

7.1

FIRE OR OTHER CASUALTY.

24

 

7.2

EMINENT DOMAIN.

26

ARTICLE VIII

RIGHTS OF MORTGAGEE

27

 

8.1

PRIORITY OF LEASE.

27

 

8.2

RIGHTS OF MORTGAGE HOLDERS; LIMITATION OF MORTGAGEE’S LIABILITY.

28

 

8.3

MORTGAGEE’S ELECTION.

28

 

8.4

NO PREPAYMENT OR MODIFICATION, ETC.

29

 

8.5

NO RELEASE OR TERMINATION.

29

 

8.6

CONTINUING OFFER.

29

ARTICLE IX

DEFAULT

29

 

9.1

EVENTS OF DEFAULT.

29

 

9.2

TENANT’S OBLIGATIONS AFTER TERMINATION.

30

ARTICLE X

MISCELLANEOUS

31

 

10.1

NOTICE OF LEASE.

31

 

10.2

RELOCATION.

31

 

10.3

NOTICES FROM ONE PARTY TO THE OTHER.

32

 

10.4

BIND AND INURE.

32

 

10.5

NO SURRENDER.

32

 

10.6

NO WAIVER, ETC.

33

 

10.7

NO ACCORD AND SATISFACTION.

33

 

10.8

CUMULATIVE REMEDIES.

33

 

10.9

LANDLORD’S RIGHT TO CURE.

33

 

10.10

ESTOPPEL CERTIFICATE.

34

 

10.11

WAIVER OF SUBROGATION.

34

 

10.12

ACTS OF GOD.

34

 

10.13

BROKERAGE.

34

 

10.14

SUBMISSION NOT AN OFFER.

35

 

10.15

APPLICABLE LAW AND CONSTRUCTION.

35

 

10.16

AUTHORITY.

35

ARTICLE XI

SECURITY DEPOSIT

36

ARTICLE XII

ERISA MATTERS

37

 

 

 

 

 

5

 


--------------------------------------------------------------------------------

 

 



ARTICLE II.

PREMISES AND TERM

2.1 DESCRIPTION OF PREMISES.

Subject to and with the benefit of the provisions of this Lease, Landlord hereby
leases to Tenant, and Tenant leases from Landlord, Tenant’s Space in the
Building, excluding exterior faces of exterior walls, the common facilities area
and building service fixtures and equipment serving exclusively or in common
other parts of the Building. Tenant’s Space, with such exclusions, is
hereinafter referred to as the Premises.

Tenant shall have, as appurtenant to the Premises, the right to use in common
with others entitled thereto: (a) common walkways, driveways, hallways, lobbies,
ramps, loading docks and stairways located in the Building or on the parcel on
which the Building is located (the “Lot”), (b) building service fixtures and
equipment serving the Premises including elevators, (c) the parking facility, if
any, on a first-come, first-served basis in the location from time to time
designated by Landlord, Tenant’s use not to exceed the number of Tenant’s
Parking Access Cards, 8 of which shall be located in the Blue Lot behind the
Building and the remainder of which shall be located in the Red Lot across the
street from the Building (Landlord agreeing that Tenant shall have the use of
parking spaces equal to the number of Tenant’s Parking Access Cards at all
times, subject to causes beyond Landlord’s reasonable control), and (d) if the
Premises include less than the entire Rentable Floor Area of any floor, the
common toilets in the central core area of such floor. Such rights shall be
always subject to the Rules and Regulations set forth in Exhibit F, attached
hereto and incorporated herein by reference, as the same may be amended by the
Landlord from time to time and such other reasonable Rules and Regulations from
time to time established by the Landlord by suitable notice to Tenant, and to
the right of the Landlord to designate and change from time to time such areas,
facilities, fixtures and equipment; provided, however, that such areas,
facilities, fixtures, and equipment shall be at least functionally equivalent in
all material respects to the same as existing on the date of this Lease.

2.2 TERM.

To have and to hold for a period (the “Term”) commencing on the Term
Commencement Date (as defined in Section 3.1 hereof) and continuing for the
Term, unless sooner terminated as provided herein.

2.3 OPTION TO EXTEND.

Tenant shall have the right and option to extend the Term for one (1) additional
period of two (2) years (the “Extension Term”) commencing upon the expiration of
the original Term referred to in Section 1.1 (the “Original Term”), provided
that Tenant shall give Landlord notice of Tenant’s exercise of such option at
least six (6) months prior to the expiration of the Original Term and provided
further that no event of default by Tenant exists hereunder, and no condition
exists which with the giving of notice or the passage of time, or both, would
constitute an event of default hereunder unless the same is cured within the
applicable cure period, if any, at either the time of giving such notice or at
the time of the commencement of the Extension Term. Prior to the exercise by
Tenant of such option, the expression “Term” shall mean the Original Term, and

 

6

 


--------------------------------------------------------------------------------

 

after the exercise by Tenant of such option, the expression “Term” shall mean
the Original Term as it has been extended by the Extension Term. Except as
expressly otherwise provided in the following paragraph and except for this
Section 2.3 hereof, all the terms, covenants, conditions, provisions and
agreements in the Lease contained shall be applicable to the Extension Term.
Notwithstanding any other provision hereof, if an event of default by Tenant
exists hereunder, or a condition exists which with the giving of notice would
constitute an event of default hereunder at the time of the commencement of the
Extension Term, unless the same is cured within the applicable cure period, if
any, Tenant’s exercise of its option to extend shall, at the option of Landlord,
be null and void and of no force and effect. Notwithstanding the foregoing, it
is understood and agreed, that Tenant’s exercise of its right and option to
extend as set forth herein, if timely made and otherwise made in accordance
herewith, shall be effective even if a condition exists which with the giving of
notice or the passage of time, or both, would constitute an event of default
hereunder at the time Tenant gives notice to Landlord of its exercise of such
option to extend or at the time of commencement of the Extension Term, so long
as Tenant cures the same within the applicable cure period, if any. If Tenant
shall give notice of its exercise of said option to extend in the manner and
within the time period provided aforesaid, the Term shall be extended upon the
giving of such notice without the requirement of any further action on the part
of either Landlord or Tenant. If Tenant shall fail to give timely notice of the
exercise of any such option as aforesaid, Tenant shall have no right to extend
the Term of this Lease, time being of the essence of the foregoing provisions.

The Annual Rent payable during the Extension Term shall be the Fair Market Rent
for the Premises, as determined below, as of the commencement of the Extension
Term. If for any reason the Annual Rent payable during the Extension Term has
not been determined as of the commencement of the Extension Term, Tenant shall
pay the Annual Rent payable during the Original Term until the Annual Rent for
the Extension Term is determined, at which time, an appropriate adjustment, if
any, shall be made.

For purposes hereof, the Fair Market Rent shall mean the fair rent for the
Premises as of the commencement of the Extension Term under market conditions
then existing. Fair Market Rent shall be determined by agreement between
Landlord and Tenant, but if Landlord and Tenant are unable to agree upon the
Fair Market Rent at least five (5) months prior to the date upon which the Fair
Market Rent is to take effect, then the Fair Market Rent shall be determined by
appraisal made as hereinafter provided by a board of three (3) reputable
independent commercial real estate consultants, appraisers, or brokers, each of
whom shall have at least ten years of experience in the Cambridge office rental
market and each of whom is hereinafter referred to as “appraiser.” Tenant and
Landlord shall each appoint one such appraiser and the two appraisers so
appointed shall appoint the third appraiser. The cost and expenses of each
appraiser appointed separately by Tenant and Landlord shall be borne by the
party who appointed the appraiser. The cost and expenses of the third appraiser
shall be shared equally by Tenant and Landlord. Landlord and Tenant shall
appoint their respective appraisers at lease one hundred thirty-five (135) days
prior to commencement of the period for which Fair Market Rent is to be
determined and shall designate the appraisers so appointed by notice to the
other party. The two (2) appraisers so appointed and designated shall appoint
the third appraiser at least four (4) months prior to the commencement of such
period and shall designate such appraisers by notice to Landlord and Tenant. The
board of three (3) appraisers shall determine the Fair Market Rent of the space
in question as of the commencement of the period to which the Fair Market Rent
shall

 

7

 


--------------------------------------------------------------------------------

 

apply and shall notify Landlord and Tenant of their determinations at least
sixty (60) days prior to the commencement of such period. If the determinations
of the Fair Market Rent of any two (2) or all three (3) appraisers shall be
identical in amount, said amount shall be deemed to be the Fair Market Rent of
the subject space. If the determinations of all three (3) appraisers shall be
different in the amount, the average of the two values nearest in amount shall
be deemed the Fair Market Rent. The Fair Market Rent of the subject space
determined in accordance with the provisions of this Section shall be binding
and conclusive on Tenant and Landlord.

ARTICLE III. CONSTRUCTION

3.1 TERM COMMENCEMENT DATE.

The Term of this Lease shall commence on, and the Term Commencement Date shall
be, the earlier of (a) the date on which Landlord’s Base Work has been
substantially completed in accordance with Section 3.3. below, but not sooner
than February 27, 2006; or (b) the date on which Tenant commences beneficial use
of the Premises. Tenant shall, in all events, be treated as having commenced
beneficial use of the Premises when it begins to conduct business operations of
any nature from the Premises, i.e., as opposed to moving furniture or equipment
into the Premises or otherwise preparing same for Tenant’s occupancy.

As soon as may be convenient after the Term Commencement Date has been
determined, Landlord and Tenant agree to join with each other in the execution,
in recordable form, of a written Declaration in the form attached hereto as
Exhibit C in which the Term Commencement Date and specified term of this Lease
shall be stated (the “Commencement Date Agreement”).

3.2 DELIVERY OF PREMISES.

Tenant acknowledges that Tenant has had an opportunity to inspect the Premises.
Except as set forth hereinafter, the Premises, shall be delivered to Tenant As
Is, Where Is, with all faults and without representation, warranty or guaranty
of any kind by Landlord to Tenant. Landlord shall repaint and recarpet the
Premises with building standard colors and carpeting selected by Tenant
(“Landlord’s Base Work”) and shall also perform the work identified in Exhibit
D, all in accordance with Building standards (together with Landlord’s Base
Work, “Landlord’s Work”).

Tenant shall pay an amount equal to all costs incurred by Landlord as a result
of any change orders signed by Tenant and Landlord affecting Landlord’s Work.
Amounts due and payable on account of such change orders shall be paid by Tenant
to Landlord within ten (10) days of Landlord’s invoice to Tenant therefor.

Landlord will not approve any construction, alterations, or additions requiring
unusual expense to readapt the Premises to normal office use on lease
termination or increasing the cost of construction, insurance or taxes on the
Building or of Landlord’s services called for by Section 5.1 unless Tenant first
gives assurances acceptable to Landlord that such readaptation will be made
prior to such termination without expense to Landlord and makes provisions
acceptable to Landlord for payment of such increased cost. Landlord will also
disapprove any alterations or additions requested by Tenant which will delay
completion of the Premises. Tenant’s construction, installation of furnishings,
and later changes or additions shall be coordinated with

 

8

 


--------------------------------------------------------------------------------

 

any work being performed by Landlord in such manner as to maintain harmonious
labor relations and not to damage the Building or Lot or interfere with Building
operations.

3.3 PREPARATION OF PREMISES FOR OCCUPANCY.

Landlord agrees to use reasonable efforts to substantially complete Landlord’s
Base Work no later than the Scheduled Term Commencement Date and to
substantially complete the remainder of Landlord’s Work as soon as reasonably
practicable thereafter, subject in each case to delays beyond Landlord’s
reasonable control and delays caused by Tenant. Notwithstanding the foregoing,
all of Landlord’s Work which is not completed by the Term Commencement Date
shall be completed during non-business hours, and Tenant shall provide access to
the Premises to Landlord and its agents or contractors for that purpose.
Landlord’s Work shall be deemed substantially completed on the date on which
Landlord’s Work is substantially completed as certified to Landlord and Tenant
by Landlord’s architect, with the exception of minor items which can be fully
completed without material interference with Tenant and other items which
because of the season or weather or the nature of the item are not practicable
to do at the time, provided that none of said items is necessary to make the
Premises tenantable for the Permitted Uses, and provided that the same may be
legally occupied for the Permitted Uses . If Landlord is unable to complete
Landlord’s Base Work due to delay in Tenant’s compliance with any of the
provisions hereof or due to other delays caused by Tenant (including, without
limitation, any changes to Landlord’s Base Work requested by Tenant), then
Landlord’s Base Work shall be deemed substantially completed no later than the
Scheduled Term Commencement Date.

3.4 GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION.

All construction work required or permitted by this Lease, whether by Landlord
or by Tenant, shall be done in a good and workmanlike manner and in compliance
with all applicable laws and all lawful ordinances, regulations and orders of
governmental authority and insurers of the Building and the Lot. Either party
may inspect the work of the other at reasonable times and promptly shall give
notice of observed defects. Landlord’s obligations under Sections 3.2 and 3.3
shall be deemed to have been performed when Tenant commences to occupy any
portion of the Premises for the Permitted Uses except for items which are
incomplete or do not conform with the requirements of Section 3.1 and as to
which Tenant shall in either case have given written notice to Landlord within
three (3) weeks after such commencement. If Tenant shall not have commenced to
occupy the Premises for the Permitted Uses within thirty (30) days after the
Term Commencement Date, a certificate of completion by a licensed architect or
registered engineer shall be conclusive evidence that Landlord has performed all
such obligations except for items stated in such certificate to be incomplete or
not in conformity with such requirements. Tenant acknowledges that its quiet
enjoyment and access to the Demised Premises during the Term may be disturbed by
the noise, dust, vibrations and other effects of demolition in the Building,
provided, however, that Landlord shall use reasonable efforts to avoid undue
interference with Tenant’s use of the Premises.

3.5 ALTERATIONS AND ADDITIONS.

This Section 3.5 shall apply before and during the Term. Tenant shall not make
any alterations and additions to the Premises except in accordance with plans
and specifications first approved

 

9

 


--------------------------------------------------------------------------------

 

by Landlord, which approval shall not be unreasonably withheld or delayed as
long as such alterations or additions (a) do not affect any structural or
exterior element of the Building or building mechanical, electrical or plumbing
systems, including the common facilities of the Building, or (b) will not
require unusual expense to readapt the Premises to normal office use on Lease
termination or increase the cost of construction or of insurance or taxes on the
Building or the Lot. All alterations and additions shall become a part of the
Premises, unless and until Landlord, at its option, shall specify the same for
removal pursuant to Section 6.1.2. All of Tenant’s alterations and additions and
installation and delivery of telephone systems, furnishings, and equipment shall
be coordinated with any work being performed by Landlord and shall be performed
in such manner, and by such persons as shall maintain harmonious labor relations
and not cause any damage to the Building or interference with Building
construction or operation and, except for installation of furnishings, equipment
and telephone systems, and except as otherwise expressly set forth herein, shall
be performed by general contractors first approved by Landlord, which approval
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing,
the approval of Landlord shall not be required for alterations of a purely
cosmetic nature, such as painting or the installation of floor and wall
coverings, typically used in office buildings and installed in a customary
manner. Before commencing any work Tenant shall: secure all licenses and permits
necessary therefor; deliver to Landlord a statement of the names of all its
contractors and subcontractors (the identity of which must have been previously
approved by Landlord as hereinabove contemplated) and the estimated cost of all
labor and material to be furnished by them; and cause each contractor to carry
(i) worker’s compensation insurance in statutory amounts covering all the
contractor’s and subcontractor’s employees and (ii) comprehensive public
liability insurance with such limits as Landlord may reasonably require, but in
no event less than a combined single limit of $1,500,000 (all such insurance to
be written by companies approved by Landlord, such approval not to be
unreasonably withheld or delayed, and insuring Landlord and Tenant as well as
the contractors), and to deliver to Landlord certificates of all such insurance.
Tenant agrees to pay promptly when due, and to defend and indemnify Landlord
from and against, the entire cost of any work done on the Premises by Tenant,
its agents, employees or independent contractors, and not to cause or permit any
liens for labor or materials performed or furnished in connection therewith to
attach to the Building or the Lot and immediately to discharge any such liens
which may so attach.

In connection with the installation of telecommunication equipment by Tenant,
such installation shall occur only in such locations and in such a manner as
approved in writing by the Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and none of such wires, ducts or equipment
shall be located in areas outside the Premises (provided, however, that Tenant
may install wires and cables in risers and ducts outside the Premises which are
in existence on the date of this Lease and for which there exists, in Landlord’s
reasonable discretion, adequate space for Tenant’s wires and cables).
Notwithstanding any other provision of this Lease, telecommunication wires,
ducts or equipment shall be removed by Tenant at the expiration of the Term or
earlier termination of this Lease, unless otherwise approved by Landlord in
writing, and all damage caused by such removal repaired. Telephone switches,
antennae, electronic distribution boxes and similar equipment shall only be
located within the Premises. Landlord shall not be liable for any loss, damage
or interruption of service related to such facilities.

3.6 REPRESENTATIVES.

 

10

 


--------------------------------------------------------------------------------

 

 

Each party authorizes the other to rely in connection with their respective
rights and obligations under this Article III upon approval and other actions on
the party’s behalf by Landlord’s Representative in the case of Landlord or
Tenant’s Representative in the case of Tenant or by any person designated in
substitution or addition by notice to the other party.

ARTICLE IV. RENT

4.1 ANNUAL RENT.

Tenant agrees to pay rent to Landlord without any offset or reduction whatsoever
(except as made in accordance with the express provisions of this Lease), the
Annual Rent in equal monthly installments in advance on the first day of each
calendar month included in the Term after the Term Commencement Date; and for
any portion of a calendar month at the beginning or end of the Term, at the
proportionate rate payable for such portion, in advance.

4.2 ANNUAL OPERATING COST ESCALATION.

In addition to Annual Rent, Tenant shall pay to Landlord as additional rent,
Tenant’s Proportionate Share of Annual Operating Costs (as hereinafter defined)
which in the case of Annual Operating Costs other than Real Estate Taxes (as
hereinafter defined) is in excess of Base Annual Operating Costs and in the case
of Real Estate Taxes is in excess of Base Annual Real Estate Taxes (“Tenant’s
Escalation Payment”). Tenant’s Proportionate Share of Annual Operating Costs
shall be determined by multiplying Annual Operating Costs by a fraction, the
numerator of which is the Rentable Floor Area of the Premises and the
denominator of which is the Total Rentable Floor Area of the Building. In the
event that the Building is not fully occupied, during any period, including the
period during which Base Annual Operating Costs are calculated, Annual Operating
Costs shall be adjusted to reflect the costs which would be incurred if the
Building were 95% occupied.

Annual Operating Costs shall mean the actual expenses paid or incurred by
Landlord in the operation, maintenance and management of the Building and Lot
and all real estate taxes and assessments, general or special, ordinary or
extraordinary, foreseen or unforeseen, imposed upon the Building and Lot and any
future improvement of whatever kind thereto or thereon and off-site parking
areas (“Real Estate Taxes”). Annual Operating Costs shall include without
limitation:

Real Estate Taxes; (b) installments and interest on assessments for public
betterment or public improvements (and any assessment shall be paid over the
longest period permitted by law without penalty); (c) expenses of any
proceedings for abatement of taxes and assessments with respect to any fiscal
year or fraction of a fiscal year; (d) service, repair, replacement (subject to
the limitations set forth below) and other maintenance to the Building and Lot
and components thereof; (e) wages and salaries (and taxes and other charges
imposed upon employers with respect to such wages and salaries) and fringe
benefits and worker’s compensation insurance premiums paid to persons employed
by the Landlord for rendering service in the operation, maintenance, and repair
of the Building and Lot and off-site parking areas and amenities; (f) cost of
independent contractors hired for the operation, maintenance and repair of the
Building and Lot and off-site parking areas and other off-site facilities
serving the Premises (which payments

 

11

 


--------------------------------------------------------------------------------

 

may be to affiliates of Landlord provided the same are at current market rates
consistent with the type of occupancy and the services rendered); (g) costs of
electricity, steam, water, fuel, heating, lighting, air conditioning, sewer, and
other utilities chargeable to the operation and maintenance of the Building and
Lot net of tenant’s electric; (h) cost of insurance including insurance
deductible for and relating to the Building and the Lot, including fire and
extended coverage (or such greater coverages as Landlord may elect to carry),
elevator, boiler, sprinkler leakage, water damage, public liability and property
damage, plate glass, and rent protection; (i) costs of supplies; (j) costs of
window cleaning, janitorial services, security services, landscaping, snow and
ice removal and painting; (k) sales or use taxes on supplies and services; (l)
consulting, accounting fees, legal, tax appeal, engineering and other
professional fees and expenses; (m) management fees; (n) contributions, costs or
expenses related to common areas or facilities and off-site parking areas of any
office park or development of which the Building or Lot are a part; (o)
alterations and improvements to the Building and Lot which are not capital in
nature made by reason of any requirement of any insurance underwriters or any
federal, state, or local statutes, regulations, ordinances, or any other duly
constituted public authorities having jurisdiction over the Building and Lot;
(p) all ordinary maintenance, repair, cleaning and operation costs accounted
with providing food services in accordance with Section 5.1.5; and (q) without
limiting any of the foregoing, any other expense or charge which, in accordance
with sound accounting and management principles generally accepted, would be
construed as an operating expense.

Notwithstanding the foregoing, Annual Operating Costs shall not include any of
the following:

Salaries of officers and executives of Landlord not connected with the operation
of the Building and Lot (the “Property”) and other costs and expenses associated
with the operation of the Property, but allocable to other properties (e.g.,
where a service is provided at a single cost to both the Property and another
property, an equitable allocation shall be made to exclude the cost fairly
attributable to such other property);

Depreciation;

Costs of improving, painting, decorating, planning or designing space to be
occupied by other tenants or prospective tenants;

Interest and principal amortization on any mortgage or deed of trust, and any
rent paid on any ground or underlying lease;

Expenses for which Landlord, by the terms of this Lease or any other lease,
makes a separate charge;

Franchise or income taxes imposed on Landlord;

The cost of any electric current furnished to the Building tenants for lights
and outlet consumption in the premises of such tenants;

brokerage commissions and legal and other fees and other costs incurred in
procuring, negotiating or resolving disputes with other tenants or prospective
tenants;

 

12

 


--------------------------------------------------------------------------------

 

 

Expenses incurred in the construction of additional leasable area on the
Property;

Advertising expenses;

Costs relating to maintaining Landlord’s existence as a corporation, limited
partnership or other entity;

Administrative fees, other than management fees;

The cost of any work or service performed for any tenant (other than Tenant) to
a materially greater extent or in a materially more favorable manner than that
furnished generally to the tenants and other occupants;

Increases in premiums for insurance required to be carried by Landlord pursuant
to this Lease when such increases are caused by hazardous uses of the Property
by the Landlord or any other tenant of Landlord which are not usual or customary
in an office building like the Building;

Costs incurred by Landlord to the extent the same result from any violation by
Landlord or any other tenant of the terms and conditions of any lease of space;

Maintenance and repair of capital items not part of the Property or off-site
areas serving the Premises;

The cost of any items to the extent that Landlord is reimbursed by insurance,
condemnation, refund, rebate or otherwise;

Any expenses for repairs or maintenance to the extent reimbursed pursuant to
warranties, guarantees or service contracts;

Any costs representing an amount paid to an entity related to Landlord which is
in excess of the fair market value of the goods provided and/or services
rendered; and

Capital expenditures other than Essential Capital Improvements (defined below).

In addition, new categories of expense not included in Base Annual Operating
Costs shall be excluded unless the Base Annual Operating Costs are adjusted to
include such new categories or items in the amount which would have been
incurred for such item had same been provided in calendar year 2006.

In the event Landlord shall make a capital expenditure for Essential Capital
Improvements during any year, the annual amortization of such expenditure
(determined by dividing the amount of the expenditure by the useful life of the
improvement, as reasonably determined by Landlord), together with interest at
the greater of the Prime Rate prevailing plus 2% or Landlord’s actual borrowing
rate for such Essential Capital Improvements shall be deemed part of Annual
Operating Costs for each year of such useful life. As used herein, “Essential
Capital Improvement” means any of the following:

 

13

 


--------------------------------------------------------------------------------

 

 

(i)       a labor saving device, energy saving device or other installation,
improvement or replacement which reduces Annual Operating Costs as referred to
above, whether or not voluntary or required by governmental mandate; or

an installation, change, improvement, addition, alteration, or removal of any
architectural barriers, whether or not the foregoing are structural in nature,
required to be made by any law, regulation, or order of public authority that
first becomes effective or first becomes applicable to the Property after the
date of this Lease; or

an installation or improvement which directly enhances the health or safety of
tenants in the Building generally, required by governmental mandate (as for
example, without limitation, for life safety or security) not in force or
applicable to the Building on the date hereof; or

costs or expenditures incurred in replacing compressors and refrigeration
equipment in order to comply with regulations regarding ozone depleting
refrigerants or resulting from the excessive cost of or inability to obtain such
materials.

4.3 ESTIMATED ANNUAL OPERATING EXPENSE ESCALATION PAYMENT.

If, with respect to any fiscal year or fraction thereof during the Term,
Landlord estimates that Tenant will be obligated to pay Tenant’s Escalation
Payment, then Tenant shall pay, as additional rent, on the first day of each
month of such fiscal year and each ensuing fiscal year thereafter, an estimate
equal to 1/12th of Tenant’s Escalation Payment for the respective fiscal year
(“Estimated Monthly Operating Cost Payments”), with an appropriate additional
payment or refund to be made within 30 days after Landlord’s Statement (as
hereafter defined) is delivered to Tenant. Landlord may adjust such Estimated
Monthly Operating Cost Payment from time to time and at any time during a fiscal
year (but not more than twice per year), and Tenant shall pay, as additional
rent, on the first day of each month following receipt of Landlord’s notice
thereof, the adjusted Estimated Monthly Operating Cost Payment.

As soon as practicable (Landlord agreeing to endeavor to do so within one
hundred twenty (120) days) after the end of each fiscal year ending during the
Term and after lease termination, Landlord shall render a statement (“Landlord’s
Statement”) in reasonable detail and according to usual accounting practices
certified by Landlord and showing for the preceding fiscal year or fraction
thereof, as the case may be, Landlord’s Annual Operating Costs, Tenant’s
Proportionate Share thereof, and Tenant’s Escalation Payment, as defined above.

If Controllable Operating Costs (as defined below) with respect to any fiscal
year increase by more than three percent (3%) from the previous fiscal year,
Tenant shall have the right, at its sole cost and expense, to audit Landlord’s
books and records respecting Annual Operating Costs with respect to any fiscal
year, provided that Tenant requests such audit by written notice to Landlord
within thirty (30) days after delivery to Tenant of the Statement for and with
respect to such fiscal year and conducts such audit within sixty (60) days after
delivery to Tenant of such Statement. Tenant may conduct such audit by a
qualified independent certified public accountant, but in no event by anyone who
is compensated in whole or in part on a contingency basis. If Tenant does not so
request an audit and does not dispute any item in a Statement by written notice
to Landlord within thirty (30) days after delivery to Tenant of such Statement
or

 

14

 


--------------------------------------------------------------------------------

 

notify Landlord of the results of such audit within sixty (60) days after
delivery to Tenant of such Statement, Tenant shall be conclusively deemed to
have approved such Statement. If Tenant’s audit determines that Annual Operating
Costs for the year in question have been overstated or understated by Landlord,
then an equitable adjustment shall be made in the amount paid or payable
pursuant to this Section 4.3 for such period, and an appropriate payment or
credit shall be made forthwith. If Tenant’s audit determines that Annual
Operating Costs for the year in question were overstated by three percent (3%)
or more, then Landlord shall reimburse Tenant for the reasonable costs of the
audit. For purposes hereof, "Controllable Operating Costs" mean all Annual
Operating Costs, other than real estate taxes, insurance premiums and expenses,
utility charges, and snow removal costs.

4.4 ELECTRICITY.

Tenant will be billed for electricity for Tenant’s lights and outlet consumption
on a monthly basis based on an annual estimate of $1.25 per rentable square foot
(which amount may be adjusted by Landlord, from time to time, to reflect
increases in the electrical costs to the Building). Should the actual average
expense to Landlord per square foot for Tenant’s electricity be different, an
additional charge or a credit will be made at the end of each year’s occupancy
to be paid with or credited against the next monthly charge for Tenant’s
electricity. Notwithstanding the foregoing, Landlord reserves the right to
assess Tenant’s charge for electricity based on an engineer’s survey of Tenant’s
electrical usage conducted from time to time or on the sub-metering of all or
part of the Premises. Such charges for Tenant’s electricity shall be paid by
Tenant as additional rent at the same time and in the same manner as payments of
Annual Rent.

Tenant covenants and agrees that its use of electric current for lights and
plugs shall not exceed 4.0 watts per square foot of rentable floor area and that
its total connected lighting load will not exceed the maximum load from time to
time permitted by applicable governmental regulations. In the event Tenant
introduces into the Premises personnel or equipment which overloads the capacity
of the Building’s electrical system or in any other way interferes with the
system’s ability to perform properly, supplementary systems including check
meters may, if and as needed and after notice to Tenant, at Landlord’s option,
be provided by Landlord, at Tenant’s expense. Landlord shall not in any way be
liable or responsible to Tenant for any loss or damage or expense which Tenant
may sustain or incur if, during the Term of this Lease, either the quantity or
character of electric current is changed or electric current is no longer
available or suitable for Tenant’s requirements due to a factor or cause beyond
Landlord’s control.

Landlord reserves the exclusive right to provide electric and other utility
service to the Building. Tenant may request permission from Landlord (which
consent may be withheld in its sole discretion) to arrange electric and other
utility service exclusively serving the Premises. Should such permission be
granted, however, such service shall be installed only in such locations and in
such manner as shall be specifically approved by Landlord in its sole
discretion, Tenant shall be responsible for restoration of any damage caused by
such installation and Tenant shall be responsible for removal of such
installations at the termination of this Lease. Landlord may limit Tenant’s
choice of electrical or other utility providers in order to avoid proliferation
of such services to the Building or for any other reason. In no event, however,
shall Landlord be responsible for any damages or inconvenience caused by
interruption in or poor quality of

 

15

 


--------------------------------------------------------------------------------

 

electricity or other utility services provided to the Building or the Premises
unless such damages are caused by the negligence of Landlord, its agents or
employees.

4.5 CHANGE OF FISCAL YEAR.

Landlord shall have the right from time to time to change the periods of
accounting under Section 4.2 to any annual period other than a calendar year,
and upon any such change all items referred to in Section 4.2 shall be
appropriately apportioned. In all Landlord’s Statements rendered under Section
4.2, amounts for periods partially within and partially without the accounting
periods shall be appropriately apportioned, and any items which are not
determinable at the time of a Landlord’s Statement shall be included therein on
the basis of Landlord’s reasonable estimate, and with respect thereto Landlord
shall render promptly after determination a supplemental Landlord’s Statement,
and appropriate adjustment shall be made according thereto. All Landlord’s
Statements shall be prepared on an accrual basis of accounting.

4.6 PARKING CHARGES.

Tenant shall pay all Parking Charges as additional rent at the same time and in
the same manner as Annual Rent.

4.7 PAYMENTS.

All payments of Annual Rent and additional rent shall be made to Managing Agent,
or to such other person as Landlord may from time to time designate. If any
installment of Annual Rent or additional rent or payments due on account of
leasehold improvements is paid more than 10 days after the due date thereof, at
Landlord’s election, it shall bear interest at a rate equal to the average prime
commercial rate from time to time established by the three largest national
banks in Boston, Massachusetts plus 4% per annum from such due date, which
interest shall be immediately due and payable as further additional rent.

ARTICLE V. LANDLORD’S COVENANTS

5.1 LANDLORD’S COVENANTS DURING THE TERM.

Landlord covenants during the Term:

5.1.1 Building Services. To furnish during normal working hours heat,
air-conditioning, elevator service and hot and chilled water service and after
normal working hours on business days cleaning service as shown in Exhibit E.
“Normal working hours” shall mean the hours of 8:00 a.m. through 6:00 p.m.
Monday through Friday and the hours of 8:00 a.m. through 1:00 p.m. on Saturdays,
and no hours on legal holidays and Sundays; provided, however, that subject to
causes beyond Landlord’s reasonable control, Tenant shall have access 24 hours a
day, 365 days a year to the Building by means of a key or other access device to
the main lobby of the Building to be provided to Tenant by Landlord and to the
parking facilities described in Section 2.1 hereof by means of the Base Cards
and Additional Cards, and at least one (1) elevator shall be in operation at all
times. Landlord is not and shall not be required to furnish to Tenant or any
other occupant of the Premises telephone or other communication service;

 

16

 


--------------------------------------------------------------------------------

 

 

5.1.2 Additional Building Services. To furnish, through Landlord’s employees or
independent contractors, reasonable additional Building operation services,
including charges for the services described in Section 5.1.1 during hours other
than normal working hours, upon reasonable advance request of Tenant at
equitable rates including an administrative fee from time to time established by
Landlord to be paid by Tenant. Any increase to such charge shall be based on
actual increases to Landlord’s cost to provide such service;

5.1.3 Repairs. Except as otherwise provided in Article VII, to make such repairs
to the roof, exterior walls (including windows), floor slabs, other structural
components and common areas and facilities of the Building as may be necessary
to keep them in good operating condition;

5.1.4 Tenant Directory. To include Tenant’s name on the Tenant directory
maintained by Landlord in the main lobby of the Building and on the floor of the
Building on which the Premises are located, and to provide a Building standard
sign on or adjacent to the entrance door to the Premises;

5.1.5 Food Service. Landlord (or any affiliate or agent designated by Landlord)
may provide, within the Building or any building in the office park in which the
Building is located known as CambridgePark (an “Office Park Building”), a food
service of a size, type, location and serving capacity as Landlord shall deem
suitable, in its sole discretion.

If during any six-month period, the mathematical average of the number of
luncheon meals served by the food service facility per day is fewer than 300, or
the food service losses incurred by the Landlord in operating the food service
facility (“Food Service Losses”) during such six-month period exceed $25,000,
then the Landlord shall have the right and option, in its sole discretion, to
take any steps necessary to reduce or eliminate the losses (including without
limitation, modification or termination of the food service), unless one hundred
percent (100%) of the tenants occupying the Building agree that the Landlord’s
Annual Operating Costs hereunder for the purpose of calculating the Annual
Operating Expense Escalation shall include one hundred percent (100%) of the
Food Service Losses, without limitation.

5.1.6 Quiet Enjoyment. That Landlord has the right to make this Lease and that
Tenant on paying the rent and performing its obligations hereunder shall
peacefully and quietly have, hold and enjoy the Premises throughout the Term
without any manner of hindrance or molestation from Landlord or anyone claiming
under Landlord, subject however to all the terms and provisions hereof.

5.1.7 Landlord’s Insurance. During the entire Term, to keep the Building
(including, without limitation, the Premises) insured against loss from fire and
all other hazards included within a so-called all risk coverage, on a
replacement cost basis, with coverage amounts equal to 100% of the Building’s
replacement cost, provided, however, that Landlord shall be entitled to
self-insure for any portion or all of such coverage.

5.1.8 Landlord’s Indemnity. Landlord agrees to defend, save, and hold harmless
Tenant against any and all liabilities, losses, damages, costs, expenses, causes
of action, suits, claims, demands or judgments which (a) arise from its
operations and obligations described in this Lease, (b) are covered under
insurance Landlord maintains and carries, or is required to maintain

 

17

 


--------------------------------------------------------------------------------

 

and carry pursuant to Section 5.1.7, and (c) arise from injury to or death of
any person, or damage to or loss of property (i) occurring in the common areas
of the Property, or (ii) occurring anywhere else on the Property to the extent
caused by the negligence of Landlord, or its agents, contractors or employees;
provided that Landlord shall not be responsible for liabilities, losses,
damages, costs, expenses, causes of action, suits, claims, demands or judgments
resulting directly from the negligence or willful misconduct of Tenant, or its
agents, contractors or employees.

5.2 INTERRUPTIONS.

Landlord shall not be liable to Tenant for any compensation or reduction of rent
by reason of inconvenience or annoyance, injury, death or for loss of business
arising from power or other utility losses or shortages, air pollution or
contamination, or from the necessity of Landlord’s entering the Premises for any
of the purposes in this Lease authorized, or for repairing the Premises or any
portion of the Building or the Lot or for any interruption or termination (by
reason of any cause reasonably beyond Landlord’s control, including without
limitation, loss of any applicable license or government approval) of the food
service provided by Landlord pursuant to Section 5.1.5. In case Landlord is
prevented or delayed from making any repairs, alterations or improvements, or
furnishing any service or performing any other covenant or duty to be performed
on Landlord’s part, by reason of any cause beyond Landlord’s reasonable control,
Landlord shall not be liable to Tenant therefor, nor, except as expressly
otherwise provided in Article VII, shall Tenant be entitled to any abatement or
reduction of rent by reason thereof, nor shall the same give rise to a claim in
Tenant’s favor that such failure constitutes actual or constructive total or
partial, eviction from the Premises, but Landlord shall use reasonable and
diligent efforts to complete such repairs, alterations or improvements or resume
furnishing such service or performing such other covenant or duty as soon as
reasonably practicable.

Landlord reserves the right to stop any service or utility system when necessary
by reason of accident or emergency or until necessary repairs have been
completed. Except in case of emergency repairs, Landlord will give Tenant
reasonable advance notice of any contemplated stoppage, will use reasonable
efforts to avoid unnecessary inconvenience to Tenant by reason thereof, and will
perform any such stoppage after normal business hours whenever the same is
reasonably practicable.

Landlord also reserves the right to institute such commercially reasonable
policies, programs and measures of uniform applicability to all occupants of the
Building as may be necessary, required or expedient for the conservation or
preservation of energy or energy services or as may be necessary or required to
comply with applicable codes, rules, regulations or standards.

ARTICLE VI. TENANT’S COVENANTS

6.1 TENANT’S COVENANTS DURING THE TERM.

Tenant covenants during the Term and such further time as Tenant occupies any
part of the Premises:

 

18

 


--------------------------------------------------------------------------------

 

 

6.1.1 Tenant’s Payments. To pay when due (a) all Annual Rent, (b) all taxes
which may be imposed on Tenant’s personal property in the Premises (including,
without limitation, Tenant’s fixtures and equipment) regardless to whomever
assessed, (c) as additional rent, Tenant’s Escalation Payments, (d) all charges
by public utilities for telephone (including service inspections therefor) and
other services rendered to the Premises not otherwise required hereunder to be
furnished by Landlord and not consumed in connection with any services required
to be furnished by Landlord, (e) as additional rent, all costs for Landlord’s
Work attributable to change orders and any work performed in the Premises by
Landlord or Tenant in excess of Landlord’s Work, and (f) as additional rent, all
charges to Landlord for services rendered pursuant to Section 5.1.2 hereof.

6.1.2 Repairs and Yielding Up. Except as otherwise provided in Article VII and
Section 5.1.3, to keep the Premises in good order, repair and condition,
reasonable wear and tear, damage by casualty or condemnation, damage resulting
from the acts or negligence of Landlord, its agents, contractors or employees,
and damage resulting from the failure of Landlord to perform its obligations
hereunder only excepted; and at the expiration or termination of this Lease
peaceably to yield up the Premises and all alterations and additions therein,
including all telephone and data wiring installed by or at the request of
Tenant, in such order, repair and condition, first removing all goods and
effects of Tenant and any alterations and additions, the removal of which is
required by agreement or specified to be removed by Landlord by notice to
Tenant, which notice shall be given, if at all, if Landlord’s approval of the
alteration or addition is required, at the time Landlord approves the alteration
or addition at issue, and repairing all damage caused by such removal and
restoring the Premises and leaving them clean and neat; provided, however, that
any telecommunications equipment or wiring (including but not limited to routers
and switches) that is under lease to Tenant may be removed by Tenant.

6.1.3 Occupancy and Use. To use and occupy the Premises for no purpose other
than the Permitted Uses; not to injure or deface the Building or the Lot; to
keep the Premises clean and in a neat and orderly condition; and not to permit
in the Premises any use thereof which is improper, contrary to law or
ordinances, or liable to create a nuisance or to create an unsafe or hazardous
condition, or to invalidate or increase the premiums for any insurance on the
Building or its contents or liable to render necessary any alteration or
addition to the Building; not to dump, flush, or in any way introduce any
Hazardous Materials or any other toxic substances into the septic, sewage or
other waste disposal system serving the Premises, not to generate, store or
dispose of Hazardous Materials in or on the Premises, or the Lot or dispose of
Hazardous Materials from the Premises to any other location without the prior
written consent of Landlord and then only in compliance with the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. § 6901 et seq., and
all other applicable laws, ordinances and regulations; to notify Landlord of any
incident which would require the filing of a notice under applicable federal,
state, or local law; not to use, store or dispose of Hazardous Materials on the
Premises without first submitting to Landlord a list of all such Hazardous
substances and all permits required therefor and thereafter providing to
Landlord on an annual basis Tenant’s certification that all such permits have
been renewed with copies of such renewed permits; and to comply with the orders
and regulations of all governmental authorities with respect to zoning,
building, fire, health and other codes, regulations, ordinances or laws
applicable to the Premises. Notwithstanding the foregoing, Tenant may, without
the consent of Landlord and without providing Landlord a list of same, keep and
use in the Premises commercially reasonable

 

19

 


--------------------------------------------------------------------------------

 

quantities of normal cleaning and office fluids and substances, provided the
same are stored, used, transported, and disposed of in accordance with all
applicable laws and regulations.

As used herein, “Hazardous Materials” shall mean and include, but shall not be
limited to, any petroleum product and all hazardous or toxic substances or
wastes including any asbestos-containing materials, waste oils, solvents and
chlorinated oils, polychlorinated biphenyls (PCBs), or substances which are
included under or regulated by any federal, state or local law, rule or
regulation (whether now existing or hereafter enacted or promulgated, as they
may be amended from time to time) pertaining to the environment, contamination
or clean-up (all such laws, rules and regulations being referred to collectively
as the “Environmental Laws”), including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601 and regulations adopted pursuant to said Act.

6.1.4 Rules and Regulations. To comply with the Rules and Regulations set forth
in Exhibit F and all other reasonable Rules and Regulations of uniform
application to all tenants of the Building hereafter made by Landlord, of which
Tenant has been given notice, for the care and use of the Building and the Lot
and their facilities and approaches, it being understood that Landlord shall not
be liable to Tenant for the failure of other tenants of the Building to conform
to such Rules and Regulations.

6.1.5 Safety Appliances. To keep the Premises equipped with all safety
appliances required by law or ordinance or any other regulation of any public
authority because of any use made by Tenant and to procure all licenses and
permits so required because of such use and, if requested by Landlord, to do any
work so required because of such use, it being understood that the foregoing
provisions shall not be construed to broaden in any way Tenant’s Permitted Uses.
Notwithstanding the foregoing or any other provision of this Lease, Tenant shall
not be required to make any alterations or additions to the Premises or install
any equipment by reason of any such legal requirements except to the extent that
the same shall be necessitated by Tenant’s particular manner of use of the
Premises or any alterations performed in the Premises by Tenant. Landlord shall
be responsible for compliance of the Building (including the Premises) and Lot
with all such laws, orders and regulations except to the extent of Tenant’s
responsibilities set forth in the preceding sentence.

6.1.6 Assignment and Subletting. Not without the prior written consent of
Landlord to assign, mortgage, pledge, encumber, sell or transfer this Lease, in
whole or in part, to make any sublease, or to permit occupancy of the Premises
or any part thereof by anyone other than Tenant, voluntarily or by operation of
law; as additional rent, to reimburse Landlord promptly for reasonable legal and
other expenses incurred by Landlord in connection with any request by Tenant for
consent to assignment or subletting; no assignment or subletting shall affect
the continuing primary liability of Tenant (which, following assignment, shall
be joint and several with the assignee); no consent to any of the foregoing in a
specific instance shall operate as a waiver in any subsequent instance.
Landlord’s consent to any proposed assignment or subletting is required both as
to the terms and conditions thereof, and as to the creditworthiness of the
proposed assignee or subtenant and the consistency of the proposed assignee’s or
subtenant’s business with other uses and tenants in the Building. In the event
that any assignee or subtenant pays to Tenant any amounts in excess of the
Annual Rent and additional rent then payable

 

20

 


--------------------------------------------------------------------------------

 

hereunder, or pro rata portion thereof on a square footage basis for any portion
of the Premises (“Excess Amount”), Tenant shall promptly pay fifty percent (50%)
of said Excess Amount to Landlord as and when received by Tenant after first
deducting therefrom all of Tenant’s reasonable expenses incurred in connection
with such transaction, including, without limitation, brokerage fees and
commissions, legal fees and expenses, the cost of any improvements performed at
Tenant’s expense for the benefit of the transferee, and any allowance or other
concession made by Tenant for the benefit of such transferee. If Tenant requests
Landlord’s consent to assign this Lease or sublet more than one-third (1/3) of
the Premises, Landlord shall have the option (“Landlord’s Recapture Option”),
exercisable by written notice to Tenant given within ten (10) days after receipt
of such request, to terminate this Lease as of a date specified in such notice
which shall be not less than thirty (30) or more than sixty (60) days after the
date of such notice.

Notwithstanding the foregoing, Landlord shall not unreasonably withhold its
consent to a proposed assignment or sublease to the specific assignee or
subtenant set forth in Tenant’s notice to Landlord requesting approval to such
proposed assignment or sublease (“Tenant’s Sublease Notice”), provided that (i)
Tenant and the assignee or subtenant set forth in Tenant’s Sublease Notice have
executed an assignment or sublease including terms which do not differ
materially from those set forth in Tenant’s Sublease Notice within three (3)
months of the date of such Notice, (ii) the terms and provisions of such
assignment or subletting shall specifically make applicable to the assignee or
sublessee all of the provisions of this Section 6.1.6 so that Landlord shall
have against the assignee or sublessee all rights with respect to any further
assignment and subletting which are set forth herein; (iii) the character of the
proposed assignee or subtenant is consistent with the character of the Building
as a first-class office building; (iv) the credit of the proposed assignee or
subtenant shall be as good as or better than the credit of the Tenant as of the
execution of this Lease as reasonably demonstrated by financial information
supplied to Landlord with Tenant’s Sublease Notice; (v) provided that Landlord
or any affiliate of Landlord then has available for rent space in the Building
or the office park in which the Building is located, Landlord or its affiliate
shall not have been negotiating with the proposed assignee or subtenant, or any
affiliate thereof, for space in the Building within the previous twelve (12)
months; (vi) no assignment or subletting shall affect the continuing primary
liability of Tenant (which, following assignment shall be joint and several with
the assignee); (vii) no consent to any of the foregoing in a specific instance
shall operate as a waiver in any subsequent instance; (viii) no consent shall be
deemed unreasonably withheld by Landlord to the extent the granting of consent
might cause Landlord to be in default under any mortgage; and (ix) no assignment
shall be binding upon Landlord or any of Landlord’s mortgagees, unless Tenant
shall deliver to Landlord an instrument in recordable form which contains a
covenant of assumption by the assignee running to Landlord and all persons
claiming by, through or under Landlord (an “Assumption Agreement”), but the
failure or refusal of the assignee to execute an Assumption Agreement shall not
release or discharge the assignee from its liability as tenant hereunder. In the
event Tenant and the proposed assignee or sublessee have failed to execute an
assignment or sublease within three (3) months of the date of Tenant’s Sublease
Notice, Tenant’s right to assign or sublease shall again be subject to the
provisions of this Section 6.1.6.

Notwithstanding the foregoing, Tenant may assign this Lease (a “Permitted
Assignment”) to an entity owned or controlled by, under common ownership or
control with or owning or controlling Tenant (in each case, an “Affiliate”) or
to a third party successor of substantially all

 

21

 


--------------------------------------------------------------------------------

 

of Tenant’s stock or business operations (a “Successor”), without Landlord’s
consent, but upon thirty (30) days’ prior notice, accompanied by information
which reasonably demonstrates that the proposed assignee is an Affiliate or a
Successor, as the case may be, provided such assignee provides an Assumption
Agreement to Landlord. A request for Landlord’s consent to a Permitted
Assignment shall not trigger Landlord’s Recapture Option nor shall Tenant be
required to share with Landlord any portion of the Excess Amount, if any,
realized by Tenant in connection with a Permitted Assignment. The liability of
Tenant and any assignee to Landlord hereunder shall following assignment be
joint and several.

6.1.7 Indemnity. To defend, with counsel approved by Landlord, which approval
shall not be unreasonably withheld and which shall not be required with respect
to counsel appointed by any insurer assuming liability for the applicable claim,
all actions against Landlord, Managing Agent, any partner, member, trustee,
stockholder, officer, director, employee or beneficiary of Landlord or Managing
Agent, holders of mortgages secured by the Premises or the Building and Lot and
any other party having an interest in the Premises (“Indemnified Parties”) with
respect to, and to pay, protect, indemnify and save harmless, to the extent
permitted by law, all Indemnified Parties from and against, any and all
liabilities, losses damages, costs, expenses (including reasonable attorneys’
fees and expenses), causes of action, suits, claims, demands or judgments of any
nature arising from or related to (i) injury to or death of any person, or
damage to or loss of property, on the Premises, or connected with the use,
condition or occupancy of the Premises unless caused by the negligence of
Landlord or its agents, contractors or employees, (ii) violation of this Lease,
or (iii) any act, fault, omission, or other misconduct of Tenant or its agents,
employees, contractors, licensees, sublessees or invitees or (iv) the use,
generation, storage or disposal of Hazardous Materials by Tenant or its agents,
employees or invitees on the Premises, the Building or Lot or any portion
thereof or any surrounding area, including, without limitation, any and all
liabilities, losses, damages, costs, expenses (including reasonable attorneys’
fees and expenses), causes of action, suits, claims, demands or judgments of any
nature arising from or related to removal or other remediation of any Hazardous
Materials or precautions required to protect against the release of Hazardous
Materials by Tenant or its agents, employees, contractors, licensees, sublessees
or invitees into the environment to the extent required by any Environmental
Laws (as defined above).

6.1.8 Tenant’s Insurance. To carry and maintain, or cause to be carried and
maintained, the following, at all times during the term of this lease and at
Tenant’s expense:

all Risk Property insurance including coverage of the full replacement value of
Tenant’s improvements, betterments, furniture, fixtures, equipment and contents.
The insurer used by Tenant hereunder shall waive rights of subrogation against
Landlord for losses payable under such All Risk Property insurance;

a commercial general liability insurance policy (hereinafter referred to as a
“Liability Policy”). Such Liability Policy shall include Landlord (and any other
party reasonably required by Landlord), as Additional Insured and be written on
an “occurrence basis” including, without limitation, blanket contractual
liability coverage, broad form property damage, and personal injury coverage
protecting Landlord against liability (except for liability resulting from gross
negligence or willful misconduct of Landlord) occasioned by any occurrence on or
about the premises. Such Liability Policy shall be maintained in an amount not
less than $1,000,000 for a

 

22

 


--------------------------------------------------------------------------------

 

single occurrence limit and $2,000,000 for an aggregate limit, and, in addition,
$5,000,000 per single occurrence and $5,000,000 per aggregate of excess or
umbrella liability insurance;

such other insurance or such additional amounts of insurance with respect to the
Premises as is generally maintained by persons having similar exposures or
properties similarly situated and as the Landlord shall from time to time
reasonably require;

All policies of insurance maintained by Tenant shall be in a form reasonably
acceptable to Landlord issued by an insurer with an A.M. Best rating of at least
(A-)(VIII); issued by Chubb or another insurer reasonably acceptable to Landlord
and licensed to do business in The Commonwealth of Massachusetts; and require at
least thirty (30) days’ written notice of cancellation, non-renewal or material
alteration to Landlord and to Landlord’s mortgagee(s), and those who are named
as additional insureds. If requested by Landlord, Tenant shall, upon the
Commencement Date, and thereafter no less than thirty (30) days prior to the
expiration date of each such policy, deliver to Landlord or Landlord’s
designated representative a certificate or certificates of such insurance and
written evidence satisfactory to Landlord that all premiums have been paid and
all policies are in effect. If Tenant fails to secure or maintain any insurance
coverage required by clause (a) above, or should insurance secured not be
approved by Landlord (which approval shall not be unreasonably withheld),
Landlord may, without obligation, purchase such required insurance coverage at
Tenant’s expense. Tenant shall promptly reimburse Landlord for any monies so
expended.

6.1.9 Tenant’s Worker’s Compensation Insurance. To keep all of Tenant’s
employees working in the Premises covered by worker’s compensation insurance in
statutory amounts and to furnish Landlord with certificates thereof.

6.1.10 Landlord’s Right of Entry. To permit Landlord and Landlord’s agents
entry: to examine the Premises at reasonable times and, except in an emergency,
after reasonable advance notice and, if Landlord shall so elect, to make repairs
or replacements; to remove, at Tenant’s expense, any changes, additions, signs,
curtains, blinds, shades, awnings, aerials, or the like not consented to in
writing or otherwise specifically permitted hereunder; and to show the Premises
to prospective tenants during the twelve (12) months preceding expiration of the
Term and to prospective purchasers and mortgagees at all reasonable times.

6.1.11 Loading. Not to place Tenant’s Property, as defined in Section 6.1.13,
upon the Premises so as to exceed a rate of eighty (80) pounds of live load per
square foot (including 20 pounds per square foot for walls and partitions) and
not to move any safe, vault or other heavy equipment in, about or out of the
Premises except in such manner and at such times as Landlord shall in each
instance approve; Tenant’s business machines and mechanical equipment which
cause vibration or noise that may be transmitted to the Building structure or to
any other leased space in the Building shall be placed and maintained by Tenant
in settings of cork, rubber, spring, or other types of vibration eliminators
sufficient to eliminate such vibration or noise.

6.1.12 Landlord’s Costs. In case Landlord shall be made party to any litigation
commenced by or against Tenant or by or against any parties in possession of the
Premises or any part thereof claiming under Tenant, to pay, as additional rent,
all costs including, without implied limitation, reasonable counsel fees
incurred by or imposed upon Landlord in connection with such litigation

 

23

 


--------------------------------------------------------------------------------

 

and, as additional rent, also to pay all such costs and fees incurred by
Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant under this Lease.

6.1.13 Tenant’s Property. All the furnishings, fixtures, equipment, effects and
property of every kind, nature and description of Tenant and of all persons
claiming by, through or under Tenant which, during the continuance of this Lease
or any occupancy of the Premises by Tenant or anyone claiming under Tenant, may
be on the Premises or elsewhere in the Building or on the Lot shall be at the
sole risk and hazard of Tenant, and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft, or from any other cause,
no part of said loss or damage is to be charged to or to be borne by Landlord
unless due to the gross negligence of Landlord.

6.1.14 Labor or Materialmen’s Liens. To pay promptly when due the entire cost of
any work done on the Premises by Tenant, its agents, employees, or independent
contractors; not to cause or permit any liens for labor or materials performed
or furnished in connection therewith to attach to the Premises; and to discharge
any such liens which may so attach promptly after Tenant receives notice thereof
or otherwise becomes aware thereof.

6.1.15 Changes or Additions. To make any changes or additions to the Premises
only in accordance with Article III hereto and to reimburse Landlord for all
reasonable, out of pocket costs incurred by Landlord in reviewing Tenant’s
proposed changes or additions.

6.1.16 Holdover. To pay to Landlord the greater of 150% for the first two (2)
months of any holdover, and 200% thereafter, of (a) the then fair market rent as
reasonably determined by Landlord or (b) the sum of the Annual Rent and all
additional rent then applicable for each month or portion thereof Tenant shall
retain possession of the Premises or any part thereof after the termination of
this Lease, whether by lapse of time or otherwise, and also to pay all damages
sustained by Landlord on account thereof; the provisions of this subsection
shall not operate as a waiver by Landlord of the right of reentry provided in
this Lease.

6.1.17 Security. To forever release and remise Landlord from any claim for
injury to person or damage to property asserted by any personnel, employee,
guest, invitee or agent of Tenant which is suffered or occurs in or about the
Premises or in or about the Building or the Lot by reason of the act of any
intruder or any other person in or about the Premises, the Building or the Lot,
except to the extent caused by the negligence or willful misconduct of Landlord
or its agents, employees or contractors.

6.1.18 Tenant Financial Statements. In connection with a sale or financing of
the Building, or the Lot, Tenant shall provide Landlord with Tenant’s most
recent financial statements (audited, if available) within thirty (30) days of
Landlord’s request therefor if the same are not publicly available via the
internet.

ARTICLE VII. DAMAGE AND DESTRUCTION; CONDEMNATION

7.1 FIRE OR OTHER CASUALTY.

Subject to the provisions of Section 7.1.2 hereof, in the event during the Term
hereof the Premises shall be partially damaged (as distinguished from
“substantially damaged” as such term

 

24

 


--------------------------------------------------------------------------------

 

is hereinafter defined) by fire, explosion, casualty or any other occurrence
covered or as may be required to be covered, as herein provided, by Landlord’s
insurance or by such casualty plus required demolition, or by action taken to
reduce the impact of any such event, Landlord shall forthwith proceed to repair
such damage and restore the Premises, or so much thereof as was originally
constructed or delivered by Landlord to substantially its condition at the time
of such fire, explosion, casualty or occurrence, provided that Landlord shall
not be obligated to expend for such repair an amount in excess of the insurance
proceeds recovered as a result of such damage plus the deductible payable under
any applicable insurance policy and, further provided that Tenant is not then in
default of any of its obligations under this Lease beyond any applicable cure
period. Landlord shall not be responsible for any delay which may result from
any cause beyond Landlord’s reasonable control.

If, however, (i) the Premises should be damaged or destroyed (a) by fire or
other casualty (1) to the extent of twenty-five percent (25%) or more of the
cost of replacement, or (2) so that twenty-five percent (25%) or more of the
principal area contained in the Premises shall be rendered untenantable, or (b)
by any casualty other than those covered by insurance policies required to be
maintained by Landlord under this Lease (hereinafter “substantially damaged”),
or (ii) the Premises shall be damaged in whole or in part during the last year
of the Term such that the repair thereof cannot, in the ordinary course, be
completed within sixty (60) days, or (iii) the Premises shall be damaged in
whole or in part during the last six (6) months of the Term, or (iv) there shall
be damage to the Premises of a character as cannot reasonably be expected to be
repaired within nine (9) months from the date of casualty, or (v) such
restoration involves the demolition of or repair of damage to twenty-five
percent (25%) or more of the Premises, or (vi) applicable law requires the
demolition of the Building or forbids the rebuilding of the damaged portion of
the Building, or (vii) such restoration requires repairs in an amount in excess
of the insurance proceeds recovered or recoverable plus the deductible payable
under any applicable insurance policy, or (viii) Landlord’s mortgagee shall
require that the insurance proceeds from such damage or destruction be applied
against the principal balance due on any mortgage, Landlord may, at its option,
either terminate this Lease or elect to repair the Premises and Landlord shall
notify Tenant as to its election within ninety (90) days after such fire or
casualty. If Landlord elects to terminate this Lease, the Term hereof shall end
on the date specified in the notice (which shall be the end of a calendar month
and not sooner than thirty (30) days after such election was made). If Landlord
does not elect to terminate this Lease, then Landlord shall perform such repairs
set forth in Section 7.1.3 hereof and Tenant shall perform such repairs in the
Building as set forth in Section 7.1.4 hereof, and the Term shall continue
without interruption and this Lease shall remain in full force and effect.

If Landlord has not elected to terminate this Lease and if (i) there shall be
damage to the Premises of a character as cannot (in the reasonable judgment of
Landlord’s engineer) reasonably be expected to be repaired within nine (9)
months from the date of casualty or (ii) the Premises shall damaged in whole or
in part during the last year of the Term such that the repair thereof cannot, in
the ordinary course, be completed within sixty (60) days, or (iii) if Landlord
does not actually complete the restoration required under this Article VII
within twelve (12) months after the occurrence of such casualty, then, in any
such event, Tenant may, at its option, terminate this Lease provided that, in
the case of (i) or (ii) above, Tenant’s election shall be made by notice to
Landlord within thirty (30) days of Landlord’s delivery of the estimate of
Landlord’s engineer as to the time period required for restoration.

 

25

 


--------------------------------------------------------------------------------

 

 

If Landlord or Tenant does not elect to terminate this Lease as provided in
Section 7.1.2 hereof and if Tenant is not then in default of any of its
obligations under the Lease beyond any applicable cure period provided for
herein, Landlord shall reconstruct the Premises, and such other portions of the
common areas and facilities of the Building as shall be necessary to provide
access to the Premises and the building services required to be provided under
this Lease, to substantially their condition at the time of such damage, but
Landlord shall not be responsible for any delays which may result from any cause
beyond Landlord’s reasonable control.

If Landlord or Tenant does not elect to terminate this Lease as provided in
Section 7.1.2 hereof; Tenant shall, at its own cost and expense, unless Tenant
elects to not reoccupy the Premises, repair and restore the Premises in
accordance with the provisions of Section 6.1.15 hereof to the extent not
required to be repaired by Landlord pursuant to the provisions of this Section
7.1, including, but not limited to, the repairing and/or replacement of its
merchandise, trade fixtures, furnishings and equipment in a manner and to at
least a condition equal to that prior to its damage or destruction. Tenant
agrees to commence the performance of its work promptly after Landlord completes
the restoration work to be performed by Landlord under Section 7.13 and, in such
event, Tenant shall complete such work as promptly thereafter as is practicable,
but in no event more than 90 days thereafter.

All proceeds payable from Landlord’s insurance policies with respect to the
Premises shall belong to and shall be payable to Landlord. If Landlord does not
elect to terminate this Lease as provided in Section 7.1.2 hereof, Landlord
shall disburse and apply so much of any insurance recovery (including payment of
the deductible by Landlord) as shall be necessary against the cost to Landlord
of restoration and rebuilding of Landlord’s work referred to in Section 7.1.3
hereof, subject to the prior rights of any lessor under a ground or underlying
lease covering the Building and/or the holder of any mortgage liens against the
Building; provided, however, that Landlord agrees to use reasonable efforts to
assert any rights it may have under any applicable mortgage or ground lease to
obtain insurance proceeds for restoration purposes.

In the event that the provisions of Section 7.1.1 or Section 7.1.2 shall become
applicable, the Annual Rent and additional rent shall be abated or reduced
proportionately during any period in which, by reason of such damage or
destruction, there is substantial interference with the operation of the
business of Tenant in the Premises, having regard to the extent to which Tenant
may be required to discontinue its business in the Premises, and such abatement
or reduction shall continue for the period commencing with such destruction or
damage and ending with the completion by Landlord of such work of repair and/or
reconstruction as Landlord is obligated to do.

7.2 EMINENT DOMAIN.

If, after the execution and before termination of this Lease, the entire
Premises shall be taken by eminent domain or destroyed by the action of any
public or quasi-public authority, or in the event of conveyance in lieu thereof,
the Term shall cease as of the day possession shall be taken by such authority,
and Tenant shall pay rent up to that date with a pro-rata refund by Landlord of
such rent and additional rent as shall have been paid in advance for a period
subsequent to the date of the taking of possession.

 

26

 


--------------------------------------------------------------------------------

 

 

If less than twenty-five percent (25%) of the Premises shall be so taken or
conveyed, this Lease shall cease only with respect to the parts so taken or
conveyed, as of the day possession shall be taken, and Tenant shall pay rent up
to that day, with an appropriate refund by Landlord of such rent as may have
been paid in advance for a period subsequent to the date of the taking of
possession, and thereafter the Annual Rent shall be equitably adjusted. Pending
agreement of such rental adjustment, Tenant agrees to pay to Landlord the Annual
Rent and additional rent in effect immediately prior to the taking by eminent
domain. Landlord shall at its expense make all necessary repairs or alterations
so as to constitute the remaining premises a complete architectural unit. If
more than twenty-five percent (25%) of the Premises shall be so taken or
conveyed, then the Term shall cease only as respects the part so taken or
conveyed, from the day possession shall be taken, and Tenant shall pay rent to
that date with an appropriate refund by Landlord of such rent as may have been
paid in advance for a period subsequent to the date of the taking of possession,
but Landlord shall have the right to terminate this Lease upon notice to Tenant
in writing within thirty (30) days after such taking of possession. If Landlord
does not elect to terminate the Lease, all of the terms herein provided shall
continue in effect except that the Annual Rent shall be equitably adjusted, and
Landlord shall make all necessary repairs or alterations so as to constitute the
remaining premises a complete architectural unit.

Notwithstanding the foregoing, if a material portion of the Premises shall be
taken such that the Premises cannot reasonably be used by Tenant for the
Permitted Uses, or access to the Lot, or any portion of the parking facility
such that the parking areas serving the Building do not contain at least two (2)
parking spaces for each 1,000 square feet of rentable floor area in the Building
(after taking into account any other buildings served by such parking area),
shall be taken, then, in any such event, each of Landlord or Tenant shall have
the right to terminate this Lease upon notice to the other within thirty (30)
days after such taking. If neither party elects to terminate the Lease, all of
the terms herein provided shall continue in effect, subject to the provisions
hereof.

All compensation awarded for any such taking or conveyance, whether for the
whole or a part of the Premises, shall be the property of Landlord, whether such
damages shall be awarded as compensation for diminution in the value of the
leasehold or of the fee of or underlying leasehold interest in the Premises, and
Tenant hereby assigns to Landlord all of Tenant’s right, title and interest in
and to any and all such compensation; provided, however, that Tenant shall be
entitled to seek a separate award for Tenant’s stock, trade fixtures and
relocation expense.

In the event of any taking of the Premises or any part thereof for temporary use
(i.e., for less than twelve (12) months), this Lease shall be and remain
unaffected thereby and rent shall not abate, but Tenant shall have the exclusive
right to seek compensation for such taking for temporary use.

ARTICLE VIII. RIGHTS OF MORTGAGEE

8.1 PRIORITY OF LEASE.

This Lease is and shall continue to be subject and subordinate to any presently
existing mortgage or deed of trust of record covering the Lot or Building or
both (the “mortgaged premises”). The holder of any such presently existing
mortgage or deed of trust shall have the election to subordinate the same to the
rights and interests of Tenant under this Lease exercisable by filing

 

27

 


--------------------------------------------------------------------------------

 

with the appropriate recording office a notice of such election, whereupon the
Tenant’s rights and interests hereunder shall have priority over such mortgage
or deed of trust. Landlord agrees to use diligent good faith efforts to obtain
an SNDA (defined below) from the holder of any present mortgage or deed of trust
on the mortgaged premises.

Unless the option provided for in the next following sentence shall be
exercised, this Lease shall be superior to and shall not be subordinate to, any
mortgage, deed of trust or other voluntary lien hereafter placed on the
mortgaged premises. The holder of any such mortgage, deed of trust or other
voluntary lien shall have the option to subordinate this Lease to the same,
provided that such holder enters into an agreement (an “SNDA”) with Tenant by
the terms of which the holder will agree to recognize the rights of Tenant under
this Lease and to accept Tenant as tenant of the Premises under the terms and
conditions of this Lease in the event of acquisition of title by such holder
through foreclosure proceedings or otherwise and Tenant will agree to recognize
the holder of such mortgage as Landlord in such event, which agreement shall be
made to expressly bind and inure to the benefit of the successors and assigns of
Tenant and of the holder and upon anyone purchasing the mortgaged premises at
any foreclosure sale. Any such mortgage to which this Lease shall be
subordinated may contain such commercially reasonable terms, provisions and
conditions as the holder deems usual or customary.

8.2 RIGHTS OF MORTGAGE HOLDERS; LIMITATION OF MORTGAGEE’S LIABILITY.

The word “mortgage” as used herein includes mortgages, deeds of trust or other
similar instruments evidencing other voluntary liens or encumbrances, and
modifications, consolidations, extensions, renewals, replacements and
substitutes thereof. The word “holder” shall mean a mortgagee, and any
subsequent holder or holders of a mortgage. Until the holder of a mortgage shall
enter and take possession of the Premises for the purpose of foreclosure, such
holder shall have only such rights of Landlord as are necessary to preserve the
integrity of this Lease as security. Upon entry and taking possession of the
Premises for the purpose of foreclosure, such holder shall have all the rights
of Landlord. Notwithstanding any other provision of this Lease to the contrary,
including without limitation Section 10.4, no such holder of a mortgage shall be
liable, either as mortgagee or as assignee, to perform, or be liable in damages
for failure to perform any of the obligations of Landlord unless and until such
holder shall enter and take possession of the Premises for the purpose of
foreclosure, and such holder shall not in any event be liable to perform or for
failure to perform the obligations of Landlord under Section 3.2. Upon entry for
the purpose of foreclosure, such holder shall be liable to perform all of the
obligations of Landlord (except for the obligations under Section 3.2), subject
to and with the benefit of the provisions of Section 10.4, provided that a
discontinuance of any foreclosure proceeding shall be deemed a conveyance under
said provisions to the owner of the equity of the Premises.

8.3 MORTGAGEE’S ELECTION.

Notwithstanding any other provision to the contrary contained in this Lease, if
prior to substantial completion of Landlord’s obligations under Article III, any
holder of a first mortgage on the mortgaged premises enters and takes possession
thereof for the purpose of foreclosing the mortgage, such holder may elect, by
written notice given to Tenant and Landlord at any time within ninety (90) days
after such entry and taking of possession, not to perform Landlord’s

 

28

 


--------------------------------------------------------------------------------

 

obligations under Article III, and in such event such holder and all persons
claiming under it shall be relieved of all obligations to perform, and all
liability for failure to perform, said Landlord’s obligations under Article III,
and Tenant may terminate this Lease and all its obligations hereunder by written
notice to Landlord and such holder given within thirty (30) days after the day
on which such holder shall have given its notice as aforesaid.

8.4 NO PREPAYMENT OR MODIFICATION, ETC.

Tenant shall not pay Annual Rent, additional rent, or any other charge more than
twenty (20) days prior to the due date thereof. No prepayment of Annual Rent,
additional rent or other charge, no assignment of this Lease and no agreement to
modify so as to reduce the rent, change the Term, or otherwise materially change
the rights of Landlord under this Lease, or to relieve Tenant of any obligations
or liability under this Lease, shall be enforceable against any mortgagee unless
consented to in writing by the mortgagee of record at the time thereof, if any.

8.5 NO RELEASE OR TERMINATION.

No act or failure to act on the part of Landlord which would entitle Tenant
under the terms of this Lease, or by law, to be relieved of Tenant’s obligations
hereunder or to terminate this Lease, shall result in a release or termination
of such obligations or a termination of this Lease unless (i) Tenant shall have
first given written notice of Landlord’s act or failure to act to Landlord’s
mortgagees of record, if any, specifying the act or failure to act on the part
of Landlord which could or would give basis to Tenant’s rights and (ii) such
mortgagees, after receipt of such notice, have failed or refused to correct or
cure the condition complained of within a reasonable time thereafter, but
nothing contained in this Section 8.5 shall be deemed to impose any obligation
on any such mortgagee to correct or cure any such condition. “Reasonable time”
as used above means and includes a reasonable time to obtain possession of the
mortgaged premises, if the mortgagee elects to do so, and a reasonable time to
correct or cure the condition if such condition is determined to exist. Nothing
contained in this Section 8.5 shall affect Tenant’s termination rights under
Article VII.

8.6 CONTINUING OFFER.

The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a mortgagee (particularly, without limitation thereby,
the covenants and agreements contained in this Article VIII) constitute a
continuing offer to any person, corporation or other entity, which by accepting
or requiring an assignment of this Lease or by entry or foreclosure assumes the
obligations herein set forth with respect to such mortgagee; such mortgagee is
hereby constituted a party to this Lease as an obligee hereunder to the same
extent as though its name were written hereon as such; and such mortgagee shall
be entitled to enforce such provisions in its own name. Tenant agrees on request
of Landlord to execute and deliver from time to time any commercially reasonable
agreement which may reasonably be deemed necessary to implement the provisions
of this Article VIII.

ARTICLE IX. DEFAULT

9.1 EVENTS OF DEFAULT.

 

29

 


--------------------------------------------------------------------------------

 

 

If any default by Tenant continues, in case of Annual Rent, additional rent or
any other monetary obligation to Landlord for more than ten (10) days after
notice to Tenant thereof (provided that no notice shall thereafter be required
if Tenant defaults in any monetary requirement twice in any twelve (12) month
period), or if Tenant fails to provide an estoppel certificate in accordance
with Section 10.10 hereof, which failure continues for more than ten (10) days
after notice to Tenant thereof, or if any default by Tenant continues in any
other case for more than thirty (30) days after notice and such additional time,
if any, as is reasonably necessary to cure the default if the default is of such
a nature that it cannot reasonably be cured in thirty (30) days and Tenant
promptly commences to cure such default and diligently pursues such cure without
interruption to completion; or if Tenant becomes insolvent, fails to pay its
debts as they fall due, files a petition under any chapter of the U.S.
Bankruptcy Code, 11 U.S.C. 101 et seq., as it may be amended (or any similar
petition under any insolvency law of any jurisdiction), or if such petition is
filed against Tenant and not dismissed within sixty (60) days; or if Tenant
proposes any dissolution, liquidation, composition, financial reorganization or
recapitalization with creditors, makes an assignment or trust mortgage for
benefit of creditors, or if a receiver, trustee, custodian or similar agent is
appointed or takes possession with respect to any property of Tenant, and,
unless such appointment was consented to by Tenant, such appointment is not
dismissed within sixty (60) days; or if the leasehold hereby created is taken on
execution or other process of law in any action against Tenant; then, and in any
such case, Landlord and the agents and servants of Landlord may, in addition to
and not in derogation of any remedies for any preceding breach of covenant,
immediately or at any time thereafter while such default continues and without
further notice, at Landlord’s election, do any one or more of the following: (1)
give Tenant written notice stating that the Lease is terminated, effective upon
the giving of such notice or upon a date stated in such notice, as Landlord may
elect, in which event the Lease shall be irrevocably extinguished and terminated
as stated in such notice without any further action, or (2) with or without
process of law, in a lawful manner enter and repossess the Premises as of
Landlord’s former estate, and expel Tenant and those claiming through or under
Tenant, and remove its and their effects, without being guilty of trespass, in
which event the Lease shall be irrevocably extinguished and terminated at the
time of such entry, or (3) pursue any other rights or remedies permitted by law.
Any such termination of the Lease shall be without prejudice to any remedies
which might otherwise be used for arrears of rent or prior breach of covenant,
and in the event of such termination Tenant shall remain liable under this Lease
as hereinafter provided. Tenant hereby waives all statutory rights (including,
without limitation, rights of redemption, if any) to the extent such rights may
be lawfully waived, and Landlord, without notice to Tenant, may store Tenant’s
effects and those of any person claiming through or under Tenant at the expense
and risk of Tenant and, if Landlord so elects, may sell such effects at public
auction or private sale and apply the net proceeds to the payment of all sums
due to Landlord from Tenant, if any, and pay over the balance, if any, to
Tenant.

9.2 TENANT’S OBLIGATIONS AFTER TERMINATION.

In the event that this Lease is terminated under any of the provisions contained
in Section 9.1 or shall be otherwise terminated for breach of any obligation of
Tenant, Tenant covenants to pay forthwith to Landlord, as compensation, the net
present value, discounted at a rate reasonably determined by Landlord, of the
excess of the total rent reserved for the residue of the Term over the rental
value of the Premises for said residue of the Term. In calculating the rent
reserved, there shall be included, in addition to the Annual Rent and all
additional rent, the value of all

 

30

 


--------------------------------------------------------------------------------

 

other consideration agreed to be paid or performed by Tenant for said residue.
Tenant further covenants as an additional and cumulative obligation after any
such ending to pay punctually to Landlord all the sums and perform all the
obligations which Tenant covenants in this Lease to pay and to perform in the
same manner and to the same extent and at the same time as if this Lease had not
been terminated. In calculating the amounts to be paid by Tenant under the next
foregoing covenant, Tenant shall be credited with any amount paid to Landlord as
compensation as provided in the first sentence of this Section 9.2 and also with
the net proceeds of any rents obtained by Landlord by reletting the Premises,
after deducting all Landlord’s expenses in connection with such reletting,
including, without implied limitation, all repossession costs, brokerage
commissions, fees for legal services and expenses of preparing the Premises for
such reletting, it being agreed by Tenant that Landlord may (i) relet the
Premises or any part or parts thereof for a term or terms which may at
Landlord’s option be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Term and may grant such
concessions and free rent as Landlord in its sole judgment considers advisable
or necessary to relet the same and (ii) make such alterations, repairs and
decorations in the Premises as Landlord in its sole judgment considers advisable
or necessary to relet the same, and no action of Landlord in accordance with the
foregoing or failure to relet or to collect rent under reletting shall operate
or be construed to release or reduce Tenant’s liability as aforesaid.

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.

ARTICLE X. MISCELLANEOUS

10.1 NOTICE OF LEASE.

Upon request of either party, both parties shall execute and deliver, after the
Term begins, a notice of this Lease in form appropriate for recording or
registration, and if this Lease is terminated before the Term expires, an
instrument in such form acknowledging the date of termination.

10.2 RELOCATION.

Not more than once during the Term, Landlord reserves the right to relocate the
Premises to comparable space within the Building or another Office Park Building
by giving Tenant prior written notice of such intention to relocate. If within
thirty (30) days after receipt of such notice, Landlord and Tenant have not
agreed on the space to which the Premises are to be relocated and the timing of
such relocation, this Lease shall terminate on that date which is sixty (60)
days after the Tenant’s receipt of such notice. If Landlord and Tenant do so
agree, then the Lease shall be deemed amended by deleting the description of the
original Premises and substituting therefor a description of such comparable
space and, if such relocation is to another Office Park Building owned by a
party other than Landlord, by reexecuting the Lease with the owner of such other
Office Park Building being substituted for the Landlord hereunder. The
relocation shall occur

 

31

 


--------------------------------------------------------------------------------

 

during hours other than normal business hours. Landlord agrees to pay all of the
reasonable costs incurred by Tenant in connection with such relocation,
including, without limitation, replacing a reasonable stock of Tenant’s
stationery if Tenant’s current stationery is rendered obsolete as a result of
the relocation.

10.3 NOTICES FROM ONE PARTY TO THE OTHER.

All notices required or permitted hereunder shall be in writing and addressed,
if to the Tenant, at Tenant’s Address or such other address as Tenant shall have
last designated by notice in writing to Landlord and, if to Landlord, at
Landlord’s Address or such other address as Landlord shall have last designated
by notice in writing to Tenant. Any notice shall have been deemed duly given if
mailed to such address postage prepaid, registered or certified mail, return
receipt requested, when deposited with the U.S. Postal Service, or if delivered
to such address by hand, when so delivered or by a reputable overnight delivery
service, such as Federal Express, in each case, upon delivery, attempted
delivery, or refusal to accept delivery, whichever occurs first at the address
of the intended recipient.

10.4 BIND AND INURE.

The obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Landlord named herein and each
successive owner of the Premises shall be liable only for the obligations
accruing during the period of its ownership (provided, however, that a transfer
of the Building to an entity controlling, controlled by, or under common control
with Landlord shall not relieve such successor for liability for the existing
defaults of the transferring Landlord). The obligations of Landlord shall be
binding upon the assets of Landlord which comprise the Building and the Lot but
not upon other assets of Landlord. No individual partner, member, trustee,
stockholder, officer, director, employee or beneficiary of Landlord shall be
personally liable under this Lease and Tenant shall look solely to Landlord’s
interest in the Building and the Lot in pursuit of its remedies upon an event of
default hereunder, and the general assets of the individual partners, trustees,
stockholders, officers, employees or beneficiaries of Landlord shall not be
subject to levy, execution or other enforcement procedure for the satisfaction
of the remedies of Tenant. Notwithstanding the foregoing, Tenant shall have
recourse against the proceeds of a sale of the Building and the Lot (the
“Proceeds”) for obligations of the transferring Landlord accruing during such
transferring Landlord’s period of ownership of the Building and the Lot, unless
and until the occurrence of either of the following, after which Tenant shall
not have recourse to the Proceeds: (a) Tenant has delivered an estoppel
certificate in connection with such sale which does not take exception for any
default or other condition which forms the basis of a claim by Tenant against
such transferring Landlord (the “Exception Matters”), or (b) Tenant has failed
to deliver an estoppel certificate in connection with such sale within ten (10)
days after written request therefor in accordance with Section 10.10 hereof. In
the case of delivery of an estoppel certificate by Tenant under (a) above,
recourse to the Proceeds shall be limited to claims relating to Exception
Matters, if any, and only to the extent that Tenant brings an action in a court
of competent jurisdiction to assert such claims within ninety (90) days after
Landlord’s request for an estoppel certificate, and then only during the
pendency of such claims.

10.5 NO SURRENDER.

 

32

 


--------------------------------------------------------------------------------

 

 

The delivery of keys to any employee of Landlord or to Landlord’s agent or any
employee thereof shall not operate as a termination of this Lease or a surrender
of the Premises.

10.6 NO WAIVER, ETC.

The failure of either party to seek redress for violation of, or to insist upon
the strict performance of any covenant or condition of this Lease or any of the
Rules and Regulations referred to in Section 6.1.4, whether heretofore or
hereafter adopted by Landlord, shall not be deemed a waiver of such violation
nor prevent a subsequent act, which would have originally constituted a
violation, from having all the force and effect of an original violation, nor
shall the failure of Landlord to enforce any of said Rules and Regulations
against any other tenant in the Building be deemed a waiver of any such Rules or
Regulations. The payment by Tenant or receipt by Landlord of Annual Rent or
additional rent with knowledge of the breach of any covenant of this Lease shall
not be deemed a waiver of such breach by such party, unless such waiver be in
writing and signed by such party. No consent or waiver, express or implied, by
either party to or of any breach of any agreement or duty shall be construed as
a waiver or consent to or of any other breach of the same or any other agreement
or duty.

10.7 NO ACCORD AND SATISFACTION.

No acceptance by Landlord of a lesser sum than the Annual Rent and additional
rent then due shall be deemed to be other than on account of the earliest
installment of such rent due, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed as
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
pursue any other remedy in this Lease provided.

10.8 CUMULATIVE REMEDIES.

The specific remedies to which Landlord or Tenant may resort under the terms of
this Lease are cumulative and are not intended to be exclusive of any other
remedies or means of redress to which it may be lawfully entitled in case of any
breach or threatened breach by the other party of any provisions of this Lease.
In addition to the other remedies provided in this Lease, either party shall be
entitled to the restraint by injunction of the violation or attempted or
threatened violation of any of the covenants, conditions or provisions of this
Lease or to a decree compelling specific performance of any such covenants,
conditions or provisions.

10.9 LANDLORD’S RIGHT TO CURE.

If Tenant shall at any time default in the performance of any obligation under
this Lease, Landlord shall have the right, but shall not be obligated, to enter
upon the Premises and to perform such obligation, notwithstanding the fact that
no specific provision for such substituted performance by Landlord is made in
this Lease with respect to such default. In performing such obligation, Landlord
may make any payment of money or perform any other act. All sums so paid by
Landlord (together with interest at the rate of 4% per annum in excess of the
then prime commercial rate of interest being charged by the three largest
national banks in Boston, Massachusetts) and all necessary incidental costs and
expenses in connection with the performance of any such act by Landlord, shall
be deemed to be additional rent under this Lease

 

33

 


--------------------------------------------------------------------------------

 

and shall be payable to Landlord immediately on demand. Landlord may exercise
the foregoing rights without waiving any other of its rights or releasing Tenant
from any of its obligations under this Lease.

10.10 ESTOPPEL CERTIFICATE.

Each party agrees, from time to time, upon not less than ten (10) days’ prior
written request by the other, to execute, acknowledge and deliver to the
requesting party a statement in writing certifying, if and to the extent then
true and correct, that this Lease is unmodified and in full force and effect;
that Tenant has no defenses, offsets or counterclaims against its obligations to
pay the Annual Rent and additional rent and to perform its other covenants under
this Lease; that there are no uncured defaults of Landlord or Tenant under this
Lease (or, if there have been modifications, that this Lease is in full force
and effect as modified and stating the modifications, and, if there are any
defenses, offsets, counterclaims, or defaults, setting them forth in reasonable
detail); and the dates to which the Annual Rent, additional rent and other
charges have been paid. Any such statement delivered pursuant to this Section
10.10 shall be in a form reasonably acceptable to and may be relied upon by any
prospective purchaser or mortgagee of premises which include the Premises or any
prospective assignee of any such mortgagee, or any permitted assignee or
sublessee of Tenant. If Landlord fails to deliver such statement within ten (10)
days of the written request from Tenant, Landlord shall not be deemed in default
hereof unless Tenant provides a second notice to Landlord requesting the same,
and Landlord fails to deliver the statement within ten (10) days of such second
notice.

10.11 WAIVER OF SUBROGATION.

Any insurance carried by either party with respect to the Premises and property
therein or occurrences thereon shall include a clause or endorsement denying to
the insurer rights of subrogation against the other party to the extent rights
have been waived by the insured prior to occurrences of injury or loss. Each
party, notwithstanding any provisions of this Lease to the contrary, hereby
waives any rights of recovery against the other for injury or loss due to
hazards covered by insurance containing such clause or endorsement to the extent
of the indemnification received thereunder or that would be covered by insurance
required to be maintained hereunder (including self insurance), regardless of
whether or not such required insurance is in effect.

10.12 ACTS OF GOD.

In any case where either party hereto is required to do any act, delays caused
by or resulting from Acts of God, war, civil commotion, fire, flood or other
casualty, labor difficulties, shortages of labor, materials or equipment,
government regulations, unusually severe weather, or other causes beyond such
party’s reasonable control shall not be counted in determining the time during
which work shall be completed, whether such time be designated by a fixed date,
a fixed time or a “reasonable time,” and such time shall be deemed to be
extended by the period of such delay. Nothing contained in this Section 10.12
shall affect Tenant’s termination rights under Article VII.

10.13 BROKERAGE.

 

34

 


--------------------------------------------------------------------------------

 

 

Tenant and Landlord represent and warrant that they dealt with no brokers in
connection with this transaction other than the Broker and agree to defend, with
counsel approved by the other, indemnify and save the other harmless from and
against any and all cost, expense or liability for any compensation, commissions
or charges claimed by a broker or agent, other than the Broker in connection
with this Lease. Landlord hereby agrees to pay the brokerage fees to the Broker
in connection with the execution and delivery of this Lease.

10.14 SUBMISSION NOT AN OFFER.

The submission of a draft of this Lease or a summary of some or all of its
provisions does not constitute an offer to lease or demise the Premises, it
being understood and agreed that neither Landlord nor Tenant shall be legally
bound with respect to the leasing of the Premises unless and until this Lease
has been executed by both Landlord and Tenant and a fully executed copy has been
delivered to each of them.

10.15 APPLICABLE LAW AND CONSTRUCTION.

This Lease shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts. If any term, covenant, condition or provision of
this Lease or the application thereof to any person or circumstances shall be
declared invalid or unenforceable by the final ruling of a court of competent
jurisdiction having final review, the remaining terms, covenants, conditions and
provisions of this Lease and their application to persons or circumstances shall
not be affected thereby and shall continue to be enforced and recognized as
valid agreements of the parties, and in the place of such invalid or
unenforceable provision, there shall be substituted a like, but valid and
enforceable provision which comports to the findings of the aforesaid court and
most nearly accomplishes the original intention of the parties.

There are no oral or written agreements between Landlord and Tenant affecting
this Lease. This Lease may be amended, and the provisions hereof may be waived
or modified, only by instruments in writing executed by Landlord and Tenant.

The titles of the several Articles and Sections contained herein are for
convenience only and shall not be considered in construing this Lease.

Unless repugnant to the context, the words “Landlord” and “Tenant” appearing in
this Lease shall be construed to mean those named above and their respective
heirs, executors, administrators, successors and assigns, and those claiming
through or under them respectively. If there be more than one tenant, the
obligations imposed by this Lease upon Tenant shall be joint and several.

10.16 AUTHORITY.

Tenant represents and warrants to Landlord (which representations and warranties
shall survive the delivery of this Lease) that: (a) Tenant (i) is duly
organized, validly existing and in good standing under the laws of its state of
incorporation, (ii) has the corporate power and authority to carry on businesses
now being conducted and is qualified to do business in every jurisdiction where
such qualification is necessary and (iii) has the corporate power to execute and
deliver and perform its obligations under this Lease and (b) the execution,
delivery and performance by

 

35

 


--------------------------------------------------------------------------------

 

Tenant of its obligations under this Lease have been duly authorized by all
requisite corporate action and will not violate any provision of law, any order
of any court or other agency of government, the corporate charter or by-laws of
the Tenant or any indenture, agreement or other instrument to which it is a
party or by which it is bound.

Landlord represents and warrants to Tenant (which representations and warranties
shall survive the delivery of this Lease) that: (a) Landlord (i) is duly
organized, validly existing and in good standing under the law of its state of
organization, (ii) has the power and authority to carry on businesses now being
conducted and is qualified to do business in every jurisdiction where such
qualification is necessary and (iii) has the power to execute and deliver and
perform its obligations under this Lease and (b) the execution, delivery and
performance by Landlord of its obligations under this Lease have been duly
authorized by all requisite action and will not violate any provision of law,
any order of any court or other agency of government, the partnership agreement
of the Landlord or any indenture, agreement or other instrument to which it is a
party or by which it is bound.

ARTICLE XI. SECURITY DEPOSIT

Simultaneously with Tenant’s delivery of the executed Lease to Landlord, Tenant
will deliver to Landlord the Security Deposit in the form of a letter of credit
in the amount of the Security Deposit and in conformity with the provisions set
forth below (the “Letter of Credit”), which Security Deposit shall be held by
Landlord, as security, without interest, for and during the Term, and which
Security Deposit shall be returned to Tenant at the termination of this Lease,
provided there exists no. default of Tenant under the provisions of this Lease.
The Letter of Credit shall be an irrevocable and unconditional standby
documentary letter of credit in the amount of the Security Deposit issued by a
institution satisfactory to Landlord in its reasonable discretion, naming
Landlord, its successors and assigns as the beneficiary, assignable to a
successor or assignee at no cost to Landlord or such successor or assignee,
expiring no less than one (1) year from the Term Commencement Date and renewing
automatically each year (or at the end of the applicable term thereof) unless
the issuing bank has given Landlord notice at least forty-five (45) days prior
to the expiration that the same will not be renewed, and otherwise in form and
substance reasonably acceptable to Landlord. Landlord shall be permitted to draw
upon the Letter of Credit in the event of (i) default by Tenant in any of its
obligations hereunder after the giving of any required notice and the expiration
of any applicable cure period, in which event Landlord may draw upon all or a
portion of the Letter of Credit and apply the proceeds as described below, or
(ii) failure by Tenant to provide to Landlord a replacement or substitute Letter
of Credit in the amount of Security Deposit, and otherwise subject to the
conditions set forth above, no less than thirty (30) days prior to the
expiration date of the Letter of Credit then held by Landlord, in which event
Landlord may draw upon all of the Letter of Credit and use the same to satisfy
any unfulfilled obligation of Tenant under the Lease, without any obligation to
segregate such funds or to account for them to Tenant, Tenant acknowledging that
in such circumstance it shall have no right whatsoever to such proceeds. Such
failure to provide a replacement or substitute Letter of Credit to Landlord no
less than thirty (30) days prior to the expiration date of the Letter of Credit
then held by Landlord shall be an event of default hereunder. Notwithstanding
any other provision hereof to the contrary, the Letter of Credit or any
substitute therefor, as the same may be automatically renewed as provided
herein, shall

 

36

 


--------------------------------------------------------------------------------

 

expire no sooner than thirty (30) days after the scheduled expiration of the
Term, as the same may be extended.

The Security Deposit is being delivered by Tenant to Landlord as security for
the faithful performance and observance by Tenant of the terms, provisions and
conditions of this Lease. It is understood and agreed that if any default by
Tenant occurs hereunder and continues after the giving of any required notice
and the expiration of any applicable cure period, Landlord may use, apply or
retain the whole or any part of the Security Deposit so deposited to the extent
required to cure such default or for payment of any sum as to which Tenant is in
such default, if any, or for any sum which Landlord may expend or may be
required to expend by reason of any such default by Tenant hereunder, if any. It
is agreed that Landlord shall always have the right to apply the Security
Deposit or any part thereof, as aforesaid, without prejudice to any other remedy
or remedies which Landlord may have, or Landlord may pursue any other such
remedy or remedies in lieu of applying the Security Deposit. If all or any part
of the Security Deposit is applied to an obligation of Tenant hereunder, Tenant
shall immediately upon request by Landlord restore the Security Deposit to its
original amount. Tenant shall not have the right to call upon Landlord to apply
all or any part of the Security Deposit to cure any default or fulfill any
obligation of Tenant, but such use shall be solely in the discretion of
Landlord. Upon any conveyance by Landlord of its interest under this Lease, the
Security Deposit may be delivered by Landlord to Landlord’s grantee or
transferee. Upon any delivery, Tenant hereby releases Landlord herein named of
any and all liability with respect to such Security Deposit and agrees to look
solely to such grantee or transferee. It is further understood that this
provision shall also apply to subsequent grantees and transferees.

ARTICLE XII. ERISA MATTERS

Tenant acknowledges that it has been advised that an affiliate of the Landlord
is a collective investment fund (the “Fund”) which holds the assets of one or
more employee benefit plans or retirement arrangements which are subject to
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and/or Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”) (each a “Plan”), and with respect to which JPMorgan Chase Bank,
N.A. (“JPMCB”) is the Trustee and that, as a result, Landlord may be prohibited
by law from engaging in certain transactions.

Landlord hereby represents and warrants to Tenant that, as of the date hereof,
the only Plans whose assets are invested in the Fund which, together with the
interests of any other Plans maintained by the same employer or employee
organization, represent a collective interest in the Fund in excess of ten
percent (10%) of the total interests in the Fund (each, a “10% Plan”) are
referenced on Exhibit G (collectively, the “Existing 10% Plans”) hereto.

Tenant represents and warrants that as of the date hereof, and at all times
while it is a Tenant under this Lease, one of the following statements is, and
will continue to be, true:  (1) Tenant is not a “party in interest” (as defined
in Section 3(14) of ERISA) or a “disqualified person” (as defined in Section
4975 of the Code) (each a “Party in Interest”) with respect to the Existing 10%
Plans or, (2) if Tenant is a Party in Interest, that:

 

37

 


--------------------------------------------------------------------------------

 

 

neither Tenant nor its “affiliate” (as defined in Section V(c) of PTCE 84-14,
“Affiliate”) has, or during the immediately preceding one (1) year has,
exercised the authority to either:  (i) appoint or terminate JPMCB as the
qualified professional asset manager (as defined in Section V(a) of PTCE 84-14,
“QPAM”) of any of the assets of the Existing 10% Plan with respect to which
Tenant or its Affiliate is a Party in Interest; or (ii) negotiate the terms of
the management agreement with JPMCB, including renewals or modifications
thereof, on behalf of the Existing 10% Plan; and

neither Tenant nor any entity controlling, or controlled by, Tenant owns a five
percent (5%) or more interest (within the meaning of PTCE 84-14, “5% Interest”)
in J.P. Morgan Chase & Co.

If Landlord or the Fund notifies Tenant in writing that a Plan other than the
Existing 10% Plan may become a 10% Plan, Tenant will, within 10 days of such
notification, inform the Fund in writing as to whether it can make the
representations in clause (i) or (ii) of subsection (c) of this Section with
respect to such prospective 10% Plan.  Thereafter, if based on such
representations made by Tenant such Plan becomes a 10% Plan, Tenant represents
and warrants that, at all times during the period Tenant is a tenant under the
Lease, the statements set forth in clause (i) or (ii) of subsection (c) will be
true with respect to such 10% Plan.

In the event that Tenant becomes aware that any statement in subsection (c) is
no longer true with respect to a 10% Plan, Tenant will immediately notify
Landlord, and Tenant will cooperate with Landlord and/or the Fund in its efforts
to take whatever action is necessary under ERISA to rectify the situation.

 

38

 


--------------------------------------------------------------------------------

 

 

EXECUTED as a sealed instrument in two or more counterparts on the day and year
first above written.

LANDLORD:

 

CAMBRIDGEPARK 125 REALTY CORPORATION

 

 

By:/s/ T. Sanford Monaghan

Name: T. Sanford Monaghan

Title: CCIM, Vice President

 

 

TENANT:

 

ADVANCED MAGNETICS, INC.

 

 

By: /s/ Joseph L. Farmer Esq.

Name: Joseph L. Farmer Esq.

Title: General Counsel & Vice President of Legal Affairs

                 Hereunto duly authorized

 

 

 

 

 

 

39

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

Description of Lot

.

 

A-1

 

 


--------------------------------------------------------------------------------

 

 

 

This Exhibit is a description of the parcel of land on which the building is
located. This Exhibit has been omitted and will be furnished to the SEC upon
request.

 

A-2

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

Site Plan

[Exhibit follows this page]

 

A-1-1

 

 


--------------------------------------------------------------------------------

 

 



 

This Exhibit is a Site Plan indicating parking areas. This Exhibit has been
omitted and will be furnished to the SEC upon request.

 

A-1-2

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

Plan Showing Premises

[Exhibit follows this page]

 

B-1

 

 


--------------------------------------------------------------------------------

 

 

 

This Exhibit is a Plan showing the Premises, located on the sixth (6th) floor of
the Building. This Exhibit has been omitted and will be furnished to the SEC
upon request.

 

B-2

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

COMMENCEMENT DATE AGREEMENT

The undersigned, parties to a Lease between them dated _______________, 2006,
[notice of which is recorded in the Middlesex South Registry of Deeds in Book
__, Page __,] for premises at 125 CambridgePark Drive, Cambridge, Massachusetts,
consisting of approximately 8,230 square feet of Rentable Floor Area on the
sixth (6th) floor as shown on Exhibit B hereto, hereby agree, pursuant to the
Lease, that the Term Commencement Date for the Premises as defined in the Lease,
is February 27, 2006, and that the Term shall expire on February 28, 2009,
unless extended as provided therein and set forth in said notice of the Lease,
or unless sooner terminated as provided therein.

Executed as a sealed instrument on the _____ day of _________, 2006.

LANDLORD:

 

CAMBRIDGEPARK 125 REALTY CORPORATION

 

 

By:____________________

Name:

Title:

 

 

TENANT:

 

ADVANCED MAGNETICS, INC.

 

 

By:____________________

Name:

Title:

        Hereunto duly authorized

 

 

 

C-1

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT D

Landlord’s Work

1.

New carpets, tiles and paint (tiles in kitchen, bathroom and IT closet; carpet
in large file room and all closets).

2.

Touch up and refinish oak ledges on windows.

 

3.

Put coat hanger rods in all closets, including the large closet in the back.

4.

Install full length vertical blinds in conference room on window looking out
toward common hallway/atrium.

5.

Glass on two sides of conference room behind reception area.

6.

Remove wall to create 1 office out of two.

7.

Replace countertop and cabinetry in kitchen.

8.

Remove half-height wall at secretary station and install one new outlet to
replace the one going away as a result of demo of wall.

All in accordance with Building standard specifications.

 

 

D-1-1

 

 


--------------------------------------------------------------------------------

EXHIBIT E

Landlord’s Services

I.   CLEANING 


  A.   General


    1.   All cleaning work will be performed between 8 a.m. and 12 midnight,
Monday through Friday, unless otherwise necessary for stripping, waxing, etc.


    2.   Abnormal waste removal (e.g., computer installation paper, bulk
packaging, wood or cardboard crates, refuse from cafeteria operation, etc.)
shall be Tenant’s responsibility.


  B.   Daily Operations (5 times per week)


    1.    Tenant Areas 


      a.    Empty and clean all waste receptacles; wash receptacles as
necessary.


      b.    Vacuum all rugs and carpeted areas.


      c.   Empty, damp-wipe and dry all ashtrays.


    2.   Lavatories


      a.   Sweep and wash floors with disinfectant.


      b.   Wash both sides of toilet seats with disinfectant.


      c.    Wash all mirrors, basins, bowls, urinals.  


      d.   Spot clean toilet partitions.


      e.   Empty and disinfect sanitary napkin disposal receptacles.


      f.   Refill toilet tissue, towel, soap, and sanitary napkin dispensers.


    3.   Public Areas


      a.   Wipe down entrance doors and clean glass (interior and exterior).


      b.   Vacuum elevator carpets and wipe down doors and walls. 


      c.   Clean water coolers.  


  C.    Operations as Needed (but not less than every other day)  


    1.   Tenant and Public Areas  


      a.   Buff all resilient floor areas.  


  D.   Weekly Operations  


    1.   Tenant Areas, Lavatories, Public Areas 


 

 

E-1

 

 


--------------------------------------------------------------------------------

 

 

      a.   Hand-dust and wipe clean all horizontal surfaces with treated cloths
to include furniture, office equipment, window sills, door ledges, chair rails,
baseboards, convector tops, etc., within normal reach.


      b.   Remove finger marks from private entrance doors, light switches, and
doorways.


      c.   Sweep all stairways. 


  E.   Monthly Operations 


    1.   Tenant and Public Areas 


      a.   Thoroughly vacuum seat cushions on chairs, sofas, etc. 


      b.   Vacuum and dust grillwork. 


    2.   Lavatories 


      a.   Wash down interior walls and toilet partitions. 


  F.   As Required and Weather Permitting Not More Often Than Twice Yearly


    1.   Entire Building 


      a.   Clean inside of all windows. 


      b.   Clean outside of all windows. 


  G.   Yearly 


    1.   Public Areas 


      a.   Strip and wax all resilient tile floor areas. 


II.   HEATING, VENTILATING, AND AIR CONDITIONING 


    1.   Heating, ventilating, and air conditioning as required to provide
reasonably comfortable temperatures for normal business day occupancy (excepting
holidays); Monday through Friday from 8:00 a.m. to 6:00 p.m. and Saturday from
8:00 a.m. to 1:00 p.m.


    2.   Maintenance of any additional or special air conditioning equipment and
the associated operating cost will be at Tenant’s expense, which is currently
estimated at $55 per hour.


III.   WATER


Hot water for lavatory purposes and cold water for drinking, lavatory and toilet
purposes, and cold water for Tenant’s kitchen and Tenant’s hot water heater
(Tenant is to supply hot water heater).

 

E-2

 

 


--------------------------------------------------------------------------------

 

 

IV.   ELEVATORS (if Building is Elevatored)


Elevators for the use of all tenants and the general public for access to and
from all floors of the Building. Programming of elevators (including, but not
limited to, service elevators) shall be as Landlord from time to time determines
best for the Building as a whole.

V.   RELAMPING OF LIGHT FIXTURES


Tenant will reimburse Landlord for the cost of lamps, ballasts and starters and
the cost of replacing same within the Premises.

VI.   CAFETERIA AND VENDING INSTALLATIONS


  1.   Any space to be used primarily for lunchroom or cafeteria operation shall
be Tenant’s responsibility to keep clean and sanitary, it being understood that
Landlord’s approval of such use must be first obtained in writing.


  2.   Vending machines or refreshment service installations by Tenant must be
approved by Landlord in writing and shall be restricted in use to employees and
business callers. All cleaning necessitated by such installations shall be at
Tenant’s expense.


VII.   ELECTRICITY


  A.   Landlord, at Landlord’s expense, shall furnish electrical energy required
for lighting, electrical facilities, equipment, machinery, fixtures, and
appliances used in or for the benefit of the Premises, in accordance with the
provisions of the Lease of which this Exhibit is part.


  B.   Tenant shall not, without prior written notice to Landlord in each
instance, connect to the Building electric distribution system any fixtures,
appliances or equipment other than normal office machines such as personal
computers, desk-top calculators and typewriters, or any fixtures, appliances or
equipment which Tenant on a regular basis operates beyond normal building
operating hours. In the event of any such connection, Tenant agrees to an
increase in the BASE ANNUAL ELECTRICITY CHARGE which will reflect the cost to
Landlord of the additional electrical service to be furnished by Landlord, such
increase to be effective as of the date of any such installation. If Landlord
and Tenant cannot agree thereon, such amount shall be conclusively determined by
a reputable independent electrical engineer or consulting firm to be selected by
Landlord and paid equally by both parties, and the cost to Landlord will be
included in Landlord’s Operating Costs provided in Section 4.2 hereof.


  C.   Tenant’s use of electrical energy in the Premises shall not at any time
exceed the capacity of any of the electrical conductors or equipment in or
otherwise serving the Premises. In order to insure that such capacity is not
exceeded and to avert


 

E-3

 

 


--------------------------------------------------------------------------------

 

possible adverse effect upon the Building electric service, Tenant shall not,
without prior written notice to Landlord in each instance, connect to the
Building electric distribution system any fixtures, appliances or equipment
which operate on a voltage in excess of 120 volts nominal or make any alteration
or addition to the electric system of the Premises. Unless Landlord shall
reasonably object to the connection of any such fixtures, appliances or
equipment, all additional risers or other equipment required therefor shall be
provided by Landlord, and the cost thereof shall be paid by Tenant upon
Landlord’s demand. In the event of any such connection, Tenant agrees to an
increase in the BASE ANNUAL ELECTRICITY CHARGE such increase to be effective as
of the date of any such connection. If Landlord and Tenant cannot agree thereon,
such amount shall be conclusively determined by a reputable independent
electrical engineer or consulting firm to be selected by Landlord and paid
equally by both parties, and the cost to Landlord will be included in Landlord’s
Operating Costs provided in Section 4.2 hereof.

 

  D.   If at any time after the date of this Lease, the rates at which Landlord
purchases electrical energy from the public utility supplying electric service
to the Building, or any charges incurred or taxes payable by Landlord in
connection therewith, shall be increased or decreased, the BASE ANNUAL
ELECTRICITY CHARGE shall be increased or decreased, as the case may be, by an
amount equal to the estimated increase or decrease, as the case may be, in
Landlord’s cost of furnishing the electricity referred to in Paragraph A above
as a result of such increase or decrease in rates, charges, or taxes. If
Landlord and Tenant cannot agree thereon, such amount shall be conclusively
determined by a reputable independent electrical engineer or consulting firm to
be selected by Landlord and paid equally by both parties, and the cost to
Landlord will be included in Landlord’s Operating Costs as provided in Section
4.2 hereof. Any such increase or decrease shall be effective as of the date of
the increase or decrease in such rate, charge or taxes.


  E.   Landlord may, at any time, elect to discontinue the furnishing of
electrical energy. In the event of any such election by Landlord: (1) Landlord
agrees to give reasonable advance notice of any such discontinuance to Tenant;
(2) Landlord agrees to permit Tenant to receive electrical service directly from
the public utility supplying service to the Building and to permit the existing
feeders, risers, wiring and other electrical facilities serving the Premises to
be used by Tenant and/or such public utility for such purpose to the extent they
are suitable and safely capable; (3) Landlord agrees to pay such charges and
costs, if any, as such public utility may impose in connection with the
installation of Tenant’s meters and to make or, at such public utility’s
election, to pay for such other installations as such public utility may
require, as a condition of providing comparable electrical service to Tenant;
and (4) Tenant shall thereafter pay, directly to the utility furnishing the
same, all charges for electrical services to the Premises.


 

E-4

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT F

Rules and Regulations

The following rules and regulations have been formulated for the safety and
well-being of all tenants of the Building and to insure compliance with
governmental and other requirements. Strict adherence to these rules and
regulations is necessary to guarantee that each and every tenant will enjoy a
safe and undisturbed occupancy of its premises in the Building. Any continuing
violation of these rules and regulations by Tenant shall constitute a default by
Tenant under the Lease.

Landlord may, upon request of any tenant, waive the compliance by such tenant of
any of the following rules and regulations, provided that (i) no waiver shall be
effective unless signed by Landlord’s authorized agent, (ii) any such waiver
shall not relieve such tenant from the obligation to comply with such rule or
regulation in the future unless otherwise agreed to by Landlord, (iii) no waiver
granted to any tenant shall relieve any other tenant from the obligation of
complying with these rules and regulations, unless such other tenant has
received a similar written waiver from the Landlord, and (iv) any such waiver
shall not relieve Tenant from any liability to Landlord for any loss or damage
occasioned as a result of Tenant’s failure to comply with any rule or regulation

 

1.

The entrances, lobbies, passages, corridors, elevators, halls, courts,
sidewalks, vestibules, and stairways shall not be encumbered or obstructed by
Tenant, Tenant’s agents, servants, employees, licensees or visitors or used by
them for any purposes other than ingress or egress to and from the Premises.
Landlord shall have the right to control and operate portions of the Building
and the facilities furnished for common use of the tenants in such manner as
Landlord deems best for the benefit of the tenants generally.

 

2.

The moving in or out of all safes, freight, furniture, or bulky matter of any
description shall take place during the hours which Landlord may determine from
time to time. Landlord reserves the right to inspect all freight and bulky
matter to be brought into the Building and to exclude from the Building all
freight and bulky matter which violates any of these Rules and Regulations or
the Lease of which these Rules and Regulations are a part. Landlord reserves the
right to have Landlord’s structural engineer review Tenant’s floor loads on the
Premises at Tenant’s expense.

 

3.

Tenant, or the employees, agents, servants, visitors or licensees of Tenant
shall not at any time place waste or discard any rubbish, paper, articles, or
objects of any kind whatsoever outside the doors of the Premises or in the
corridors or passageways of the Building. No animals or birds (other than fish
in a fish tank) shall be brought or kept in or about the Building. Bicycles
shall not be permitted in the Building.

 

4.

Tenant shall not place objects against glass partitions or doors or windows or
adjacent to any common space which would be unsightly from the Building

 

F-1

 

 


--------------------------------------------------------------------------------

 

corridors or from the exterior of the Building and will promptly remove the same
upon notice from Landlord.

 

5.

Tenant shall not make noises, cause disturbances, create vibrations, odors
(other than ordinarily acceptable tenant kitchen odors in the building) or
noxious fumes or use or operate any electric or electrical devices or other
devices that emit sound waves or are dangerous to other tenants and occupants of
the Building or that would interfere with the operation of any device or
equipment or radio or television broadcasting or reception from or within the
Building or elsewhere, or with the operation of roads or highways in the
vicinity of the Building, and shall not place or install any projections,
antennae, aerials, or similar devices inside or outside of the Premises, without
the prior written approval of Landlord.

 

6.

Tenant may not (without Landlord’s approval therefor, which approval will be
signified on Tenant’s Plans submitted pursuant to the Lease) and Tenant shall
not permit or suffer anyone to: (a) cook in the Premises except as accessory to
the use of a coffee room/kitchenette containing a microwave oven; (b) place
vending or dispensing machines of any kind in or about the Premises; (c) at any
time sell, purchase or give away, or permit the sale, purchase, or gift of food
in any form.

 

7.

Tenant shall not: (a) use the Premises for lodging, manufacturing or for any
immoral or illegal purposes; (b) use the Premises to engage in the manufacture
or sale of, or permit the use of spirituous, fermented, intoxicating or
alcoholic beverages on the Premises; (c) use the Premises to engage in the
manufacture or sale of, or permit the use of, any illegal drugs on the Premises.

 

8.

No awning or other projections (including antennae) shall be attached to the
outside walls or windows. No curtains, blinds, shades, screens or signs other
than those furnished by Landlord shall be attached to, hung in, or used in
connection with any window or door of the Premises without prior written consent
of Landlord.

 

9.

No signs, advertisement, object, notice or other lettering shall be exhibited,
inscribed, painted or affixed on any part of the outside or inside of the
Premises if visible from outside of the Premises. Interior signs on doors shall
be painted or affixed for Tenant by Landlord or by sign painters first approved
by Landlord at the expense of Tenant and shall be of a size, color and style
acceptable to Landlord.

 

10.

Tenant shall not use the name of the Building or use pictures or illustrations
of the Building in advertising or other publicity without prior written consent
of Landlord. Landlord shall have the right to prohibit any advertising by Tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
its desirability for offices, and upon written notice from Landlord, Tenant will
refrain from or discontinue such advertising.

 

F-2

 

 


--------------------------------------------------------------------------------

 

 

 

11.

Door keys for doors in the Premises will be furnished at the Commencement of the
Lease by Landlord. Tenant shall not affix additional locks on doors and shall
purchase duplicate keys only from Landlord and will provide to Landlord the
means of opening of safes, cabinets, or vaults left on the Premises. In the
event of the loss of any keys so furnished by Landlord, Tenant shall pay to
Landlord the cost thereof. Each tenant shall, upon the termination of its
tenancy, restore to Landlord all keys of offices, storage and toilet rooms
either furnished to, or otherwise procured by, such tenant.

 

12.

Tenant shall cooperate and participate in all security programs affecting the
Building.

 

13.

Tenant assumes full responsibility for protecting its space from theft, robbery
and pilferage, which includes keeping doors locked and other means of entry to
the Premises closed and secured.

 

14.

Tenant shall not make any room-to-room canvass to solicit business from other
tenants in the Building, and shall not exhibit, sell or offer to sell, use, rent
or exchange any item or services in or from the Premises unless ordinarily
embraced within Tenant’s use of the Premises as specified in its Lease.
Canvassing, soliciting and peddling in the Building are prohibited and Tenant
shall cooperate to prevent the same. Peddlers, solicitors and beggars shall be
reported to the Management Office.

 

15.

Tenant shall not mark, paint, drill into, or in any way deface any part of the
Building or Premises. No boring, driving of nails or screws (except for picture
hanging, etc.), cutting or stringing of wires shall be permitted, except with
the prior written consent of Landlord, and as Landlord may direct. Tenant shall
not construct, maintain, use or operate within their respective premises any
electrical device, wiring or apparatus in connection with a loud speaker system
or other sound system, except as reasonably required as part of a communication
system approved in writing by Landlord, prior to the installation thereof.
Tenant shall not install any resilient tile or similar floor covering in the
Premises except with the prior written approval of Landlord. The use of cement
or other similar adhesive material is expressly prohibited.

 

16.

Tenant shall not waste electricity or water and agrees to cooperate fully with
Landlord to assure the most effective operation of the Building’s heating and
air conditioning and shall refrain from attempting to adjust controls. Tenant
shall keep corridor doors closed except when being used for access.

 

17.

The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damage resulting
from misuse of said fixtures shall be borne by the tenant who, or whose servant,
employees, agents, licensees, invitees, customers or guests shall have caused
the same.

 

F-3

 

 


--------------------------------------------------------------------------------

 

 

 

18.

Building employees shall not be required to perform, and shall not be requested
by any tenant or occupant to perform, any work outside of their regular duties,
unless under specific instructions from the office of the Managing Agent of the
Building. The requirements of tenants will be attended to only upon application
to Landlord, and any special requirements shall be billed to Tenant (and paid
when the next installment of rent is due) in accordance with the schedule of
charges maintained by Landlord from time to time or at such charge as is agreed
upon in advance by Landlord and Tenant.

 

19.

Tenant may request heating and/or air conditioning during other periods in
addition to normal working hours by submitting its request in writing to the
office of the Managing Agent of the Building no later than 2:00 p.m. the
preceding work day (Monday through Friday) on forms available from the office of
the Managing Agent. The request shall clearly state the start and stop hours of
the “off-hour” service. Tenant shall submit to the Building Manager a list of
personnel authorized to make such request. The Tenant shall be charged for such
operation in the form of additional rent; such charges are to be determined by
the Managing Agent and shall be fair and reasonable and reflect the additional
operating costs involved.

 

20.

Tenant covenants and agrees that its use of the Premises shall not cause a
discharge of more than the gallonage per foot of Premises Design Floor Area per
day of sanitary (non-industrial) sewage allowed under the sewage discharge
permit for the Building. Discharges in excess of that amount, and any discharge
of industrial sewage, shall only be permitted if Tenant, at its sole expense,
shall have obtained all necessary permits and licenses therefor, including
without limitation permits from state and local authorities having jurisdiction
thereof. Tenant shall submit to Landlord on December 31 of each year of the Term
of this Lease a statement, certified by an authorized officer of Tenant, which
contains the following information: name of all chemicals, gases, and hazardous
substances, used, generated, or stored on the Premises; type of substance
(liquid, gas or granular); quantity used, stored or generated per year; method
of disposal; permit number, if any, attributable to each substance, together
with copies of all permits for such substances; and permit expiration date for
each substance. No flammable, combustible or explosive fluid, chemical or
substance shall be brought into or kept upon the Premises, the Building or the
Lot (other than those fluids or chemicals customarily used by tenants of other
first-class office buildings in connection with office purposes and then only
those types and quantities permitted under Landlord’s policies of insurance for
the Building).

 

 

21.

Landlord reserves the right to exclude from the Building at all times any person
who is not known or does not properly identify himself to the Building
management. Landlord may, at its option, require all persons admitted to or
leaving the Building between the hours of 6:00 p.m. and 8:00 a.m., Monday
through Friday, and at any hour on Saturdays, Sundays and legal holidays, to
register. Each tenant shall be responsible for all persons for whom it
authorizes

 

F-4

 

 


--------------------------------------------------------------------------------

 

entry into the Building, and shall be liable to Landlord for all acts or
omissions of such persons.

 

22.

Landlord reserves the right to inspect all freight to be brought into the
Building and to exclude from the Building all freight which violates any of
these rules and regulations. There shall not be used in any space or in the
common halls of the Building, either by any tenant or by jobbers or others in
the delivery or receipt of merchandise, any hand trucks, except those equipped
with rubber tires and side guards.

 

F-5

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT G

Existing 10% Plans

1.

General Motors Hourly - Rate Employees Pension Plan

 

2.

General Motors Retirement Program for Salaried Employees

 

 

 

G-1

 

 

 

 